Exhibit 10.3

 

ASSET PURCHASE AGREEMENT

by and among

AXSYS TECHNOLOGIES IR SYSTEMS, INC.,

AXSYS TECHNOLOGIES, INC.,

CINEFLEX, LLC,

HELINET AVIATION SERVICES, LLC,

JOHN COYLE

and

ALAN D. PURWIN

 

Dated as of April 13, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE 1:

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE 2:

 

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

10

 

 

 

 

 

 

2.1

Purchase and Sale of Assets

 

10

 

 

 

 

 

 

2.2

Excluded Assets

 

11

 

 

 

 

 

 

2.3

Assumption of Liabilities

 

12

 

 

 

 

 

 

2.4

Excluded Liabilities

 

12

 

 

 

 

 

 

2.5

Purchase Price

 

12

 

 

 

 

 

 

2.6

Earnout

 

12

 

 

 

 

 

 

2.7

Post-Earnout Bookings

 

16

 

 

 

 

 

 

2.8

  Default

 

17

 

 

 

 

 

 

2.9

Working Capital Adjustment

 

17

 

 

 

 

 

 

2.10

Allocation of Consideration

 

18

 

 

 

 

 

ARTICLE 3:

 

DELIVERIES AND OTHER ACTIONS

 

19

 

 

 

 

 

 

3.1

Closing

 

19

 

 

 

 

 

 

3.2

Deliveries by Seller Group

 

19

 

 

 

 

 

 

3.3

Deliveries by Buyer

 

20

 

 

 

 

 

ARTICLE 4:

 

REPRESENTATIONS AND WARRANTIES OF SELLER GROUP

 

20

 

 

 

 

 

 

4.1

Organization; Standing; Corporate Power

 

20

 

 

 

 

 

 

4.2

Capacity; Authority; Enforceability

 

21

 

 

 

 

 

 

4.3

Conflicts; Consents

 

21

 

 

 

 

 

 

4.4

Compliance with Applicable Laws; Litigation

 

21

 

 

 

 

 

 

4.5

Employee Benefit Plans

 

22

 

 

 

 

 

 

4.6

Taxes

 

23

 

 

 

 

 

 

4.7

Environmental Matters

 

23

 

 

 

 

 

 

4.8

Property

 

24

 

 

 

 

 

 

4.9

Intellectual Property

 

25

 

 

 

 

 

 

4.10

Labor Agreements and Employee Issues

 

26

 

 

 

 

 

 

4.11

Contracts

 

26

 

 

 

 

 

 

4.12

Insurance

 

26

 

i


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

 

4.13

Conduct of Business

 

27

 

 

 

 

 

 

4.14

Permits

 

28

 

 

 

 

 

 

4.15

Financial Statements

 

28

 

 

 

 

 

 

4.16

Undisclosed Liabilities; Indebtedness

 

29

 

 

 

 

 

 

4.17

Inventories

 

29

 

 

 

 

 

 

4.18

Product Liability and Warranty

 

29

 

 

 

 

 

 

4.19

Customers and Suppliers

 

30

 

 

 

 

 

 

4.20

Related Party Transactions

 

30

 

 

 

 

 

 

4.21

Brokers

 

30

 

 

 

 

 

 

4.22

Government Contracts

 

31

 

 

 

 

 

ARTICLE 5:

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

31

 

 

 

 

 

 

5.1

Organization and Power

 

31

 

 

 

 

 

 

5.2

Authority; Enforceability

 

31

 

 

 

 

 

 

5.3

Conflicts; Consents

 

32

 

 

 

 

 

 

5.4

Financial Capacity

 

32

 

 

 

 

 

 

5.5

Brokers

 

32

 

 

 

 

 

 

5.6

Actions; Orders

 

32

 

 

 

 

 

 

5.7

Condition of Assets

 

32

 

 

 

 

 

ARTICLE 6:

 

CERTAIN COVENANTS

 

33

 

 

 

 

 

 

6.1

Confidentiality

 

33

 

 

 

 

 

 

6.2

Public Announcements

 

34

 

 

 

 

 

 

6.3

Pre-Closing Accounts Receivable

 

34

 

 

 

 

 

 

6.4

Name Change Filings; Certain Other Post-Closing Covenants

 

34

 

 

 

 

 

 

6.5

Employees

 

35

 

 

 

 

 

 

6.6

Licensed Intellectual Property

 

36

 

 

 

 

 

 

6.7

Further Assurances

 

36

 

 

 

 

 

 

6.8

Tax Audits; Cooperation

 

37

 

 

 

 

 

 

6.9

Tax Clearances; Bulk Sales Laws; Proration of Certain Taxes

 

37

 

 

 

 

 

 

6.10

Noncompetition; Nonsolicitation

 

37

 

 

 

 

 

 

6.11

Retention and Access to Records

 

38

 

ii


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

ARTICLE 7:

 

REMEDIES

 

38

 

 

 

 

 

 

7.1

General Indemnification Obligations

 

38

 

 

 

 

 

 

7.2

Notice and Opportunity to Defend

 

39

 

 

 

 

 

 

7.3

Survivability; Limitations

 

41

 

 

 

 

 

 

7.4

Specific Performance

 

42

 

 

 

 

 

 

7.5

Adjustment to Purchase Price

 

42

 

 

 

 

 

 

7.6

Mitigation

 

42

 

 

 

 

 

 

7.7

Insurance Benefits; Tax Benefits

 

43

 

 

 

 

 

 

7.8

Exclusive Remedy

 

43

 

 

 

 

 

 

7.9

Excluded Damages

 

43

 

 

 

 

 

ARTICLE 8:

 

MISCELLANEOUS

 

43

 

 

 

 

 

 

8.1

Expenses; Transfer Taxes

 

43

 

 

 

 

 

 

8.2

No Assignment

 

44

 

 

 

 

 

 

8.3

Headings

 

44

 

 

 

 

 

 

8.4

No Third-Party Beneficiaries

 

44

 

 

 

 

 

 

8.5

Integration, Modification and Waiver

 

44

 

 

 

 

 

 

8.6

Construction

 

44

 

 

 

 

 

 

8.7

Severability

 

45

 

 

 

 

 

 

8.8

Notices

 

45

 

 

 

 

 

 

8.9

Consent to Jurisdiction; Waiver of Jury Trial

 

46

 

 

 

 

 

 

8.10

Governing Law

 

46

 

 

 

 

 

 

8.11

Counterparts; Facsimile Signatures

 

47

 

iii


--------------------------------------------------------------------------------


LIST OF EXHIBITS

Exhibit A

Form of Assignment of Assumed Contracts

 

 

Exhibit B

Form of Assumption Agreement

 

 

Exhibit C

Form of Bill of Sale and Assignment

 

 

Exhibit D

Form of Consulting Agreement

 

 

Exhibit E

Form of Domain Name Assignment

 

 

Exhibit F

Form of Employment Agreement

 

 

Exhibit G

Form of Facility Lease Agreement

 

 

Exhibit H

Form of Noncompetition Agreement

 

 

Exhibit I

Form of Trademark Assignment

 

 

Exhibit J

Form of Transition Services Agreement

 

 

Exhibit K

Form of Escrow Agreement

 

 

Exhibit L

Form of Helicopter Services Agreement

 

 

Exhibit M

Form of Reseller Agreement

 

i


--------------------------------------------------------------------------------


LIST OF SCHEDULES

Schedule 2.2

Excluded Assets

 

 

Schedule 2.6(d)

Sales Commissions

 

 

Schedule 2.10

Allocation of Consideration

 

 

Schedule 3.2(g)

Consents related to Nonassignable Items

 

 

Schedule 4.1

Seller’s Jurisdiction Qualifications

 

 

Schedule 4.4

Compliance with Applicable Laws; Litigation

 

 

Schedule 4.5(a)

Seller’s Employee Benefit Plans

 

 

Schedule 4.8(b)

Leased Real Property

 

 

Schedule 4.8(c)

Tangible Personal Property

 

 

Schedule 4.9(a)

Intellectual Property

 

 

Schedule 4.9(b)

Infringement

 

 

Schedule 4.9(d)

Third Party Information Systems

 

 

Schedule 4.11(a)

Assumed Contracts

 

 

Schedule 4.11(b)

Excluded Contracts

 

 

Schedule 4.14

Permits

 

 

Schedule 4.15(a)

Financial Statements

 

 

Schedule 4.16

Indebtedness

 

 

Schedule 4.18(a)

Standard Warranty

 

 

Schedule 4.19(a)

Material Customers

 

 

Schedule 4.19(b)

Material Suppliers

 

 

Schedule 4.20

Related Party Transactions

 

 

Schedule 6.5

Employees

 

ii


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 13, 2007, is
by and among Axsys Technologies IR Systems, Inc., a New York corporation
(“Buyer”), Axsys Technologies, Inc., a Delaware corporation and the parent
corporation of Buyer (“Axsys”), Cineflex, LLC, a California limited liability
company (“Seller”), and Helinet Aviation Services, LLC, a Delaware limited
liability company (“Helinet”), John Coyle and Alan D. Purwin (Helinet, Coyle and
Purwin, collectively, “Shareholders”).  Seller and Shareholders are collectively
referred to as “Seller Group”.

RECITALS

WHEREAS, Seller conducts the business of designing, building, marketing and
supporting multi-axis gyro-stabilized camera systems (the “Business”);

WHEREAS, Seller desires to sell substantially all of its assets, properties,
rights and interests relating to the Business to Buyer; and

WHEREAS, Buyer desires to purchase and acquire from Seller, upon the terms and
subject to the conditions set forth herein, substantially all of such assets,
properties, rights and interests of Seller relating to the Business, in
consideration of certain payments by Buyer and the assumption by Buyer of
certain liabilities and obligations of Seller as specifically set forth in this
Agreement.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, upon the terms and subject to the
conditions set forth herein, the parties hereto hereby agree as follows:

ARTICLE 1:  DEFINITIONS

The terms defined in this Article 1, whenever used in this Agreement, shall have
the respective meanings indicated below for all purposes of this Agreement.

“Acquired Assets” has the meaning set forth in Section 2.1(a).

“Acquired Intellectual Property” means all Acquired Assets that constitute
Intellectual Property owned by or licensed to Seller and used or held for use in
connection with the Business, together with all income, royalties, damages and
payments due or payable to Seller as of the Closing or thereafter (including
damages and payments for past, present or future infringements,
misappropriations or other violations thereof) and the rights to sue and collect
damages for past, present or future infringements, misappropriations or other
violations thereof, and any corresponding, equivalent or counterpart rights,
title or interest that now exist or may be secured


--------------------------------------------------------------------------------


hereafter anywhere in the world, and all copies and tangible embodiments of the
foregoing, including the Intellectual Property required to be listed on Schedule
4.9(a).

“Action” means any action, suit, claim, demand, charge, inquiry, investigation,
arbitration, mediation, or other dispute resolution or proceeding.

“Affiliate” of any Person means any person directly or indirectly controlling,
controlled by, or under common control with, any such Person and any officer,
director or controlling person of such Person.

“Agreement” has the meaning set forth in the preamble.

“Annual Financial Statements” has the meaning set forth in Section 4.15(a).

“Applicable Rate” means the “Prime Rate” as set forth from time to time in The
Wall Street Journal, Eastern Edition, “Money Rates” column (or similar
publication if such rate ceases to be published therein) plus 2%.

“Arbitration Firm” has the meaning set forth in Section 2.6(b).

“Assignment of Assumed Contracts” means the Assignment of Assumed Contracts, by
and between Seller and Buyer, substantially in the form of Exhibit A.

“Assumed Contracts” has the meaning set forth in Section 4.11.

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Assumption Agreement” means the Assumption Agreement, by Buyer in favor of
Seller, substantially in the form of Exhibit B.

“Axsys” has the meaning set forth in the preamble.

“Bill of Sale and Assignment” means the General Assignment and Bill of Sale, by
Seller in favor of Buyer, substantially in the form of Exhibit C.

“Business” has the meaning set forth in the recitals.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.

“Business Revenue” means all of the revenue generated by the Business and
recognized as revenue in accordance with GAAP (including all revenue generated
from sales by Buyer or any of its Affiliates of multi-axis gyro-stabilized
camera systems included in the Business, including such revenue generated by
acquired companies or businesses as contemplated by Section 2.6, but excluding
all revenue generated from sales of gyro-stabilized pan and tilt camera systems
controlled by the APS-50, the APS-100 or any variant thereof; provided, however,
that, notwithstanding the foregoing, Business Revenue, as determined for the
applicable Earnout Period, shall include revenue in respect of any sales that
otherwise would have been included in

2


--------------------------------------------------------------------------------


revenue for such Earnout Period but for the failure of Buyer and/or its
Affiliates (excluding the Business) to provide to the Business within four
months of the Business’s order therefor any component products purchased by the
Business from Buyer and/or its Affiliates and used in products sold by the
Business (as long as the applicable component product has been previously
purchased from Buyer and/or its Affiliates and remains in production).

“Buyer” has the meaning set forth in the preamble.

“Cap” has the meaning set forth in Section 7.3(c).

“Cash Amount” has the meaning set forth in Section 2.5.

“Claim Response” has the meaning set forth in Section 7.2(a).

“Claims Notice” has the meaning set forth in Section 7.2(a).

“Closing” means the consummation of the Contemplated Transactions.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Competitive Activities” has the meaning set forth in Section 6.10.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of November 3, 2006, executed by Axsys in favor of Seller.

“Consulting Agreement” means the Consulting Agreement, by and between Buyer and
Alan D. Purwin, substantially in the form of Exhibit D.

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Transaction Agreements.

“Contracts” means all contracts, agreements, leases (whether real or personal
property), commitments, instruments, guarantees, bids, orders and proposals and
all oral understandings.

“Controlled Group” had the meaning set forth in Section 4.5(a).

“Copyrights” means all copyrights, whether in published or unpublished works;
databases, data collections and rights therein, mask work rights, software, web
site content; rights to compilations, collective works and derivative works of
any of the foregoing and moral rights in any of the foregoing; registrations and
applications for registration for any of the foregoing and any renewals or
extensions thereof; and moral rights and economic rights of others in any of the
foregoing.

“Deductible” has the meaning set forth in Section 7.3(b).

“$” or “dollars” means lawful money of the United States of America.

3


--------------------------------------------------------------------------------


“Domain Name Assignment” means the Domain Name Assignment, from Seller to Buyer,
substantially in the form of Exhibit E.

“Domain Names” means Internet electronic addresses, uniform resource locators
and alphanumeric designations associated therewith registered with or assigned
by any domain name registrar, domain name registry or other domain name
registration authority as part of an electronic address on the Internet and all
applications for any of the foregoing.

“Earnout Income Statement” has the meaning set forth in Section 2.6(a).

“Earnout Payment” means any contingent payment required to be made by Axsys or
Buyer to Seller pursuant to Section 2.6.

“Earnout Period” means the First Earnout Period, the Second Earnout Period, the
Third Earnout Period and the Fourth Earnout Period, as applicable.

“Earnout Schedule” has the meaning set forth in Section 2.6(a).

“Employee Plans” has the meaning set forth in Section 4.5(a).

“Employment Agreements” means the employment agreements, each substantially in
the form of Exhibit F, by and between Buyer and each of John Coyle and Alex
Giuffrida.

“Environmental Law” means, collectively, any Law relating to the protection of
human health and safety or the protection of the environment, including the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. §
1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), and the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §
136 et seq.).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agreement” means the Escrow Agreement, by and among Seller, Buyer and
escrow agent party thereto, substantially in the form of Exhibit K.

“Escrow Amount” has the meaning set forth in Section 2.5.

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Liabilities” has the meaning set forth in Section 2.4.

“Excluded Representations” has the meaning set forth in Section 7.3(a).

“Expiration Date” has the meaning set forth in Section 7.3(a).

“Facility Lease Agreement” means the Lease Agreement, by and between Buyer and
Gimbal Partners, LLC, a limited liability company owned solely by John Coyle and
Alan D.

4


--------------------------------------------------------------------------------


Purwin, substantially in the form of Exhibit G, for the lease by Buyer of
certain land and building facilities located at 380 Crown Point Circle, Grass
Valley, California 95945.

“Family Affiliate” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, of any Person.

“Final Working Capital” has the meaning set forth in Section 2.9(a).

“Final Working Capital Statement” has the meaning set forth in Section 2.9(a).

“Financial Statements” has the meaning set forth in Section 4.15(a).

“First Earnout Period” means the period beginning on the Closing Date and ending
on December 31, 2007.

“First Period Tier One Threshold” has the meaning set forth in Section 2.6(d).

“First Period Tier Two Threshold” has the meaning set forth in Section
2.6(d)(ii).

“Fourth Earnout Period” means the period beginning on January 1, 2010, and
ending on the three-year anniversary of the Closing Date.

“Fourth Period Tier One Threshold” has the meaning set forth in Section 2.6(g).

“Fourth Period Tier Two Threshold” has the meaning set forth in Section
2.6(g)(ii).

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Authority” means any government or political subdivision or
regulatory authority, whether federal, state, local or foreign, or any agency or
instrumentality of any such government or political subdivision or regulatory
authority, or any federal, state, local or foreign court or arbitrator.

“Helinet” has the meaning set forth in the preamble.

“Helicopter Services Agreement” means the Helicopter Services Agreement, by and
between Helinet and Buyer, in substantially the form of Exhibit L.

“Indebtedness” of any Person means either:  (a) any liability of any Person (i)
for borrowed money (including the current portion thereof), or (ii) under any
reimbursement obligation relating to a letter of credit, bankers’ acceptance or
note purchase facility, or (iii) evidenced by a bond, note, debenture or similar
instrument (including a purchase money obligation), or (iv) for the payment of
money relating to leases that are required to be classified as a capitalized
lease obligation in accordance with GAAP, or (v) for all or any part of the
deferred purchase price of property or services (other than trade payables),
including any “earnout” or similar payments or any non-compete payments, or (vi)
under interest rate swap,

5


--------------------------------------------------------------------------------


hedging or similar agreements; or (b) any liability of others described in the
preceding clause (a) that such Person has guaranteed, that is recourse to such
Person or any of its assets or that is otherwise its legal liability or that is
secured in whole or in part by the assets of such Person.  For purposes of this
Agreement, Indebtedness includes (A) any and all accrued interest, success fees,
prepayment premiums, make-whole premiums or penalties and fees or expenses
actually incurred (including attorneys’ fees) associated with the prepayment of
any Indebtedness, (B) all “cut” but uncashed checks issued by Seller that are
outstanding as of the Closing Date and (C) any and all amounts owed by Seller to
any of its Affiliates, including any of the Shareholders or their respective
Family Affiliates.

“Indemnified Party” has the meaning set forth in Section 7.2(a).

“Indemnifying Party” has the meaning set forth in Section 7.2(a).

“Information Systems” means all computer hardware, databases and data storage
systems, computer, data, database and communications networks (other than the
Internet), architecture interfaces and firewalls (whether for data, voice, video
or other media access, transmission or reception) and other apparatus used to
create, store, transmit, exchange or receive information in any form.

“Initial Purchase Price” has the meaning set forth in Section 2.5.

“Intellectual Property” means, collectively, all Copyrights, Patents,
Trademarks, Domain Names and Trade Secrets.

“Interim Financial Statements” has the meaning set forth in Section 4.15(a).

“IRS” means the United States Internal Revenue Service.

“knowledge” of Seller or Seller Group means the actual knowledge of Alan D.
Purwin, John Coyle and Stephanie Snyder after due inquiry of all of their direct
reports likely to have knowledge of the applicable subject matter.

“Law” means any law, statute, code, ordinance or regulation of any Governmental
Authority.

“Leased Real Property” has the meaning set forth in Section 4.8(b).

“Leases” has the meaning set forth in Section 4.8(b).

“Liability” means any direct or indirect liability, obligation, guaranty, claim,
loss (including loss in value), damage, deficiency, cost or expense, whether
relating to payment, performance or otherwise, known or unknown, absolute or
contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not such liability or obligation would be required to be reflected or
reserved against on financial statements of the obligor under GAAP.

6


--------------------------------------------------------------------------------


“Liability Claim” has the meaning set forth in Section 7.2(a).

“Licensed Intellectual Property” means, collectively, all Intellectual Property
of Seller that constitutes an Excluded Asset and all Intellectual Property of
Helinet or any of its Affiliates (other than Seller), in each case, that is
primarily used in connection with the operation of the Business.

“Liens” means any mortgage, pledge, hypothecation, rights of others, claim,
security interest, encumbrance, title defect, title retention agreement, voting
trust agreement, interest, option, lien, charge or similar restrictions or
limitations, whether absolute, accrued, contingent or otherwise.

“Losses” has the meaning set forth in Section 7.1(a).

“material adverse effect” with respect to any Person means a material adverse
effect on the business, financial condition or results of operations of such
Person taken as a whole; provided, however, that a material adverse effect shall
not be deemed to have occurred solely as a result of any effect or change
occurring as a consequence of (a) the disclosure of the Contemplated
Transactions in accordance with the terms hereof or (b) general economic or
financial conditions, except to the extent that such Person is affected in a
disproportionate manner as compared to other similar Persons in the industry in
which such Person operates.

“Material Customers” has the meaning set forth in Section 4.19(a).

“Material Suppliers” has the meaning set forth in Section 4.19(b).

“Multi-Year Contract” has the meaning set for in Section 2.7.

“Net Working Capital” means, with respect to the Business:  (a) inventory and
prepaid expenses; minus (b) accounts payable, accrued expenses, deferred
warranties and other accrued expenses and current liabilities (including
deferred revenue), in each case of clauses (a) and (b), as calculated in
accordance with GAAP in accordance with Seller’s past practice.

“Nonassignable Items” has the meaning set forth in Section 2.1(b).

“Noncompetition Agreement” means the Noncompetition Agreement, by and among
Buyer and the Shareholders, substantially in the form of Exhibit H.

“Order” means any order, judgment, injunction, award, decree, ruling, charge or
writ of any Governmental Authority.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Overdue Amount” has the meaning set forth in Section 2.6(b).

“Patents” means all patents, industrial and utility models, industrial designs,
petty patents, patents of importation, patents of addition, certificates of
invention, and any other

7


--------------------------------------------------------------------------------


indicia of invention ownership issued or granted by any Governmental Authority,
including all provisional applications, priority and other applications,
divisionals, continuations (in whole or in part), extensions, reissues,
re-examinations or equivalents or counterparts of any of the foregoing; and
moral and economic rights of inventors in any of the foregoing.

“Permit” means any permit, license, approval, consent or authorization issued by
a Governmental Authority.

“Permitted Liens” means (a) Liens for Taxes not yet due as of the Closing Date
or that are being contested in good faith and by appropriate proceedings
diligently conducted and (b) statutory Liens relating to workers’ compensation,
unemployment insurance or other social security legislation imposed by the State
of California under applicable Law.

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, trust or other
entity, including any Governmental Authority.

“Personal Property Taxes” means ad valorem taxes with respect to the Acquired
Assets.

“Purchase Price” has the meaning set forth in Section 2.5.

“Reseller Agreement” means the Reseller Agreement, to be entered into by and
between Buyer and Helinet, substantially in the form of Exhibit M.

“Returns” means all returns, statements, reports, elections, schedules, claims
for refund and forms (including estimated Tax or information returns and
reports) relating to Taxes, including any amendments or supplements thereto.

“Sales Commission Plans” has the meaning set forth in Section 2.6(d).

“Sales Commissions” has the meaning set forth in Section 2.6(d).

“Second Earnout Period” means the period beginning on January 1, 2008, and
ending on December 31, 2008.

“Second Period Tier One Threshold” has the meaning set forth in Section 2.6(e).

“Second Period Tier Two Threshold” has the meaning set forth in Section
2.6(e)(ii).

“Seller” has the meaning set forth in the preamble.

“Seller Group” has the meaning set forth in the preamble.

“Shareholders” has the meaning set forth in the preamble.

“Tangible Personal Property” has the meaning set forth in Section 4.8(c).

“Target Working Capital” means $880,000.

8


--------------------------------------------------------------------------------


“Tax” means:  (a) net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
profits, license, unclaimed property, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, intangible, real or personal property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest, penalty, addition to tax or additional amount imposed by any Law or
Taxing Authority, whether disputed or not; (b) any liability for the payment of
any amounts of any of the foregoing types as a result of being a member of an
affiliated, consolidated, combined or unitary group or being a party to any
agreement or arrangement whereby liability for payment of such amounts was
determined or taken into account with reference to the liability of any other
Person; and (c) any liability for the payment of any amounts of any of the
foregoing types as a result of being a party to any tax sharing agreements or
arrangements (whether or not written) or with respect to the payment of any
amounts of any of the foregoing types as a result of any express or implied
obligation to indemnify any other Person or to otherwise assume or succeed to
the liability of any other Person for any of the foregoing types.

“Taxing Authority” means any Governmental Authority responsible for the
administration or the imposition of any Tax.

“Third Earnout Period” means the period beginning on January 1, 2009, and ending
on December 31, 2009.

“Third Period Tier One Threshold” has the meaning set forth in Section 2.6(f).

“Third Period Tier Two Threshold” has the meaning set forth in Section
2.6(f)(ii).

“Total Earnout Period” means the period beginning on the Closing Date and ending
on the last day of the Fourth Earnout Period.

“Trade Secrets” means anything that would constitute a “trade secret” under
applicable Law, and all other inventions (whether patentable or not), industrial
designs, discoveries, improvements, ideas, designs, models, formulae, patterns,
compilations, data collections, drawings, blueprints, mask works, devices,
methods, techniques, processes, know-how, confidential information, proprietary
information, customer lists, software and technical information; and moral and
economic rights of authors and inventors in any of the foregoing.

“Trademark Assignment” means the Trademark Assignment, by Seller in favor of
Buyer, substantially in the form of Exhibit I.

“Trademarks” means trademarks, service marks, fictional business names, trade
names, commercial names, certification marks, collective marks and other
proprietary rights to any words, names, slogans, symbols, logos, devices or
combinations thereof used to identify, distinguish and indicate the source or
origin of goods or services; registrations, renewals, applications for
registration, equivalents and counterparts of the foregoing; and the goodwill of
the business associated with each of the foregoing.

“Transaction Agreements” means, collectively, the Assignment of Assumed
Contracts, the Assumption Agreement, the Bill of Sale and Assignment, the
Consulting Agreement, the

9


--------------------------------------------------------------------------------


Domain Name Assignment, the Employment Agreements, the Escrow Agreement, the
Facility Lease Agreement, the Noncompetition Agreement, the Helicopter Services
Agreement, the Trademark Assignment, the Transition Services Agreement, the
Reseller Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement or to be executed by Buyer, Seller or any
Shareholder(s) in connection with the consummation of the transactions
contemplated by this Agreement, in each case only as applicable to the relevant
party or parties to such Transaction Agreement, as indicated by the context in
which such term is used.

“Transfer Taxes” has the meaning set forth in Section 8.1.

“Transferred Employees” has the meaning set forth in Section 6.5(a).

“Transition Services Agreement” means the Transition Services Agreement, by and
among Buyer, Helinet and Seller, substantially in the form of Exhibit J.

“US Export Control Laws” means the Commerce Department’s Export Administration
Regulations, the State Department’s International Traffic in Arms Regulations,
all regulations administered by the Office of Foreign Assets Control (“OFAC”)
(including the Cuban Assets Control Regulations, the Federal Republic of
Yugoslavia (Serbia and Montenegro) Kosovo Sanctions Regulations, the Foreign
Assets Control Regulations, the Iraqi Sanctions Regulations, the Iranian
Transactions Regulations and the Iranian Assets Control Regulations, the Syrian
Sanctions Regulations, the Sudanese Sanctions Regulations, and restrictions
maintained against persons identified on OFAC’s List of Specially Designated
Nationals and Other Blocked Persons), and the Justice Department’s Bureau of
Alcohol, Tobacco, Firearms and Explosives import regulations.

“Working Capital Excess” has the meaning set forth in Section 2.9(e).

“Working Capital Shortfall” has the meaning set forth in Section 2.9(d).

ARTICLE 2:  PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

2.1       Purchase and Sale of Assets.

(a)           At the Closing, Buyer is purchasing from Seller, and Seller is
selling, transferring, conveying, assigning and delivering to Buyer, free and
clear of all Liens, other than Permitted Liens, all of Seller’s right, title and
interest in and to all of the assets and properties owned by or licensed to
Seller and used or held for use in connection with the Business, including any
goodwill associated with such assets and properties, other than the Excluded
Assets (collectively, the “Acquired Assets”).

(b)           Anything in this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an agreement to sell, transfer, convey, assign or
deliver to Buyer any of the Acquired Assets, including Assumed Contracts and
Permits, if an attempted sale, transfer, conveyance, assignment or delivery
thereof, without the consent of another Person, would constitute a breach of, or
in any way affect the rights of Seller or Buyer with respect to, such Acquired
Assets (any such Acquired Assets, the

10


--------------------------------------------------------------------------------


“Nonassignable Items”).  Seller shall use its commercially reasonable efforts
and Buyer shall cooperate in all reasonable respects with Seller to obtain and
satisfy all of the consents listed on Schedule 3.2(g) and to resolve all
impracticalities of sale, transfer, conveyance, assignment and delivery
necessary to convey to Buyer all Nonassignable Items.  Seller agrees that on and
after the Closing Date, it will, at the request and under the direction of
Buyer, use its commercially reasonable efforts to (i) provide Buyer with the
benefits of and to preserve for the benefit of Buyer the rights of Seller under
such Nonassignable Items, (ii) facilitate receipt of the consideration to be
received by Seller in and under every such Nonassignable Item, which
consideration shall be held for the benefit of, and shall promptly be delivered
to, Buyer, and (iii) enforce at the request of Buyer and for the account of
Buyer any rights of Seller arising from such Nonassignable Item and to take all
such other actions as are necessary to enable Seller to convey or assign good
and marketable title, free and clear of Liens, to all the Acquired Assets to
Buyer.  Nothing in this Section2.1(b) will be deemed a waiver by Buyer of its
right to receive on the Closing Date an effective assignment of all of the
Acquired Assets, nor will this Section2.1(b) be deemed to constitute an
agreement to exclude from the Acquired Assets any assets described in Section
2.1(a).

2.2       Excluded Assets.  Anything in Section 2.1 or elsewhere in this
Agreement to the contrary notwithstanding, Seller shall retain the following
assets (collectively, the “Excluded Assets”), and Buyer shall in no way be
construed as having agreed to purchase or acquire any interest whatsoever in any
such Excluded Assets:

(a)           the lease for the prior facility leased by Seller in connection
with the Business and located at 13025 Grass Valley Ave., Unit 2, Grass Valley,
California 95945;

(b)           cash and cash equivalents of Seller as of the Closing Date;

(c)           all accounts and notes receivable of Seller arising on or prior to
the Closing Date;

(d)           the minute books, limited liability company books and seal of
Seller;

(e)           any amounts due from Affiliates of Seller with respect to the
Business as of the Closing Date;

(f)            all of Seller’s insurance policies and rights thereunder;

(g)           all personnel records and other records that Seller is required by
Law to retain in its possession;

(h)           all rights in connection with, and assets of, the Employee Plans,
including all assets, funding media, reserves, credits and records of Seller
relating thereto, and any insurance policies and service agreements relating to
the Employee Plans;

(i)            the benefit of any insurance policies and service agreements in
relation to the Employee Plans;

11


--------------------------------------------------------------------------------


(j)            all Returns and Tax books and records of Seller and all claims
for refund of Taxes of Seller and other governmental charges of whatever nature
of Seller;

(k)           any Domain Names of Seller not including the word “Cineflex”;

(l)            all rights of Seller in connection with the Contemplated
Transactions; and

(m)          the properties and assets set forth on Schedule 2.2.

2.3       Assumption of Liabilities.  Except as otherwise specifically provided
in this Section 2.3, on the Closing Date, Buyer shall assume and, on and after
the Closing Date, Buyer shall pay, discharge and perform, as appropriate, only
(a) all Liabilities under the Assumed Contracts set forth on Schedule 4.11(a);
(b) to the extent not included in (a) above, any Liability accrued for on the
Final Working Capital Statement, as finally determined; and (c) all warranty
obligations arising out of sales of products by the Business prior to the
Closing (whether or not accrued for on the Final Working Capital Statement)
(collectively, the “Assumed Liabilities”).

2.4       Excluded Liabilities.  Notwithstanding anything in this Agreement to
the contrary and except as provided in Section 2.3, Buyer shall not assume and
shall not become responsible for any Liability of Seller Group (whether or not
related to the operations of Seller or the Business) other than the Assumed
Liabilities (collectively, the “Excluded Liabilities”).

2.5       Purchase Price.  In full consideration for the transfer of the
Acquired Assets, Axsys shall or shall cause Buyer to deliver and pay to Seller
an initial purchase price of $27,000,000 (the “Initial Purchase Price,” and, as
adjusted pursuant to Section 2.6, Section 2.7 and Section 2.9, the “Purchase
Price”).  The Initial Purchase Price will be payable on the Closing Date as
follows:  (a) Axsys shall or shall cause Buyer to pay to Seller $24,850,000 (the
“Cash Amount”) in immediately available funds by bank wire transfer to such
account or accounts designated in writing for this purpose by Seller to Buyer at
least two Business Days prior to the Closing Date; and (b) Axsys shall or shall
cause Buyer to transfer $2,150,000 in immediately available funds to the escrow
agent named in the Escrow Agreement (the “Escrow Amount”), which will expire in
accordance with its terms.

2.6       Earnout.

(a)           Axsys shall or shall cause Buyer to, as promptly as possible, but
not later than five days after the earlier of (i) the filing by Axsys of its
Annual Report on Form 10-K for the preceding fiscal year ended December 31 or
(ii) the date an earnings press release, which contains revenue numbers, is
issued by Axsys for the preceding fiscal year ended December 31, deliver to
Seller an income statement in respect of the Business (each such income
statement, an “Earnout Income Statement”) for the most recently completed
Earnout Period showing all Business Revenue thereon.  Together with the Earnout
Income Statement, Buyer shall deliver a schedule (each such schedule, an
“Earnout Schedule”) setting forth Business Revenue for the relevant Earnout
Period, which shall include a calculation of any Earnout Payment proposed to be
paid for the relevant Earnout Period, in each case derived from the information
contained in the applicable Earnout Income Statement but calculated in
accordance with the terms of this

12


--------------------------------------------------------------------------------


Agreement.  Concurrently with the delivery of the Earnout Income Statement and
the Earnout Schedule for the applicable Earnout Period, Buyer shall pay the
amount of any Earnout Payment shown as due thereon to Seller by wire transfer of
immediately available funds to an account designated in writing by Seller.

(b)           Within 30 days following Seller’s receipt of the Earnout Income
Statement and Earnout Schedule for the relevant Earnout Period, Seller shall
deliver written notice to Buyer of any dispute it has with respect to the
preparation or content of such Earnout Income Statement or Earnout Schedule,
which notice must specify the disputed item or items and Seller’s proposed
revision(s) to such Earnout Income Statement and/or Earnout Schedule and the
reason(s) therefor.  If Seller does not notify Buyer of a dispute with respect
to such Earnout Income Statement or Earnout Schedule within such 30-day period,
such Earnout Income Statement and Earnout Schedule will be deemed final,
conclusive and binding on the parties.  If Seller delivers a notice of dispute
within such 30-day period, Buyer and Seller shall negotiate in good faith to
resolve such dispute.  If Buyer and Seller, notwithstanding such good faith
effort, fail to resolve such dispute within 30 days after Seller advises Buyer
of its objections, then Buyer and Seller shall jointly engage a mutually
acceptable nationally recognized independent accounting firm, other than Buyer
accountant or Seller’s accountant (the “Arbitration Firm”), to resolve such
dispute.  As promptly as practicable thereafter, Buyer and Seller shall each
prepare and submit a presentation detailing each party’s complete statement of
proposed resolution of all disputed matters to the Arbitration Firm, and the
Arbitration Firm can only consider those items in dispute based solely upon the
presentations by Buyer and Seller.  The parties shall share the expenses of the
Arbitration Firm equally.  All determinations made by the Arbitration Firm will
be final, conclusive and binding on the parties.  The Arbitration Firm shall
have the power to compel compliance with this Section 2.6, including compliance
with provisions requiring access and disclosure.

(c)           For purposes of complying with the terms set forth in this Section
2.6, Buyer and Seller shall cooperate with and make available to the other party
and its representatives and the Arbitration Firm (if applicable) all
information, records, data and working papers, books and records reasonably
required to confirm the Business Revenue, including Buyer’s financial
statements, its general ledger and invoices, in each case as related to the
Business, and will permit access to its facilities and personnel, including
meeting with the appropriate senior officers of Buyer and Axsys for the purpose
of understanding the computation of Business Revenue, in each case, as may be
reasonably required in connection with the preparation and analysis of the
applicable Earnout Income Statement and Earnout Schedule and the resolution of
any disputes under this Section 2.6.

(d)           Subject to Sections 2.6(h) and 2.6(k), if, for the First Earnout
Period, Business Revenue (as finally determined pursuant to Section 2.6(b))
exceeds $11,844,000 (the “First Period Tier One Threshold”), then Axsys shall
pay or cause to be paid to Seller the sum of:

(i)            45% of all Business Revenue for the First Earnout Period in
excess of the First Period Tier One Threshold; plus

13


--------------------------------------------------------------------------------


(ii)           30% of all Business Revenue for the First Earnout Period in
excess of $15,777,000 (the “First Period Tier Two Threshold”);

provided, however, that the Earnout Payment for the First Earnout Period
otherwise payable hereunder shall be reduced by an amount equal to the aggregate
of all sales commissions and employee bonuses on the revenue of the Business
prior to the Closing earned under the sales commission and non-sales employee
bonus plans of the Business (the “Sales Commission Plans”) based on sales by
Seller between January 1, 2007 through the Closing Date and not paid to any
Transferred Employee on or prior to the Closing Date or accrued for on the Final
Working Capital Statement, calculated as set forth on Schedule 2.6(d) (“Sales
Commissions”), which Sales Commissions shall be paid in full, irrespective of
the period relative to the Closing to which such Sales Commissions relate, by
Axsys or Buyer to the applicable Transferred Employee(s) entitled thereto under
the terms of the Sales Commission Plans.  Buyer will not amend or nullify in any
material respect (including as to thresholds or amounts due) the Sales
Commission Plans as set forth on Schedule 2.6(d).

(e)           Subject to Sections 2.6(h) and 2.6(k), if, for the Second Earnout
Period, Business Revenue (as finally determined pursuant to Section 2.6(b))
exceeds $17,218,000 (the “Second Period Tier One Threshold”), then Axsys shall
pay or cause to be paid to Seller the sum of:

(i)            the lesser of (A) 45% of all Business Revenue for the Second
Earnout Period in excess of the Second Period Tier One Threshold, and (B) 45% of
the aggregate Business Revenue for the First and Second Earnout Periods in
excess of the sum of the First Period Tier One Threshold and the Second Period
Tier One Threshold; plus

(ii)           the lesser of (A) 30% of all Business Revenue for the Second
Earnout Period in excess of $26,488,000 (the “Second Period Tier Two
Threshold”), and (B) 30% of the aggregate Business Revenue for the First and
Second Earnout Periods in excess of the sum of the First Period Tier Two
Threshold and the Second Period Tier Two Threshold.

(f)            Subject to Sections 2.6(h) and 2.6(k), if, for the Third Earnout
Period, Business Revenue (as finally determined pursuant to Section 2.6(b))
exceeds $16,208,000 (the “Third Period Tier One Threshold”), then Axsys shall
pay or cause to be paid to Seller the sum of:

(i)            the lesser of (A) 45% of all Business Revenue for the Third
Earnout Period in excess of the Third Period Tier One Threshold and (B) 45% of
the aggregate Business Revenue for the First, Second and Third Earnout Periods
in excess of the sum of the First Period Tier One Threshold, the Second Period
Tier One Threshold and the Third Period Tier One Threshold; plus

(ii)           the lesser of (A) 30% of all Business Revenue for the Third
Earnout Period in excess of $33,816,000 (the “Third Period Tier Two

14


--------------------------------------------------------------------------------


Threshold”) and (B) 30% of the aggregate Business Revenue for the First, Second
and Third Earnout Periods in excess of the sum of the First Period Tier Two
Threshold, the Second Period Tier Two Threshold and the Third Period Tier Two
Threshold.

(g)           Subject to Sections 2.6(h) and 2.6(k), if, for the Fourth Earnout
Period, Business Revenue (as finally determined pursuant to Section 2.6(b))
exceeds $4,430,000 (the “Fourth Period Tier One Threshold”), then Axsys shall
pay or cause to be paid to Seller the sum of:

(i)            the lesser of (A) 45% of all Business Revenue for the Fourth
Earnout Period in excess of the Fourth Period Tier One Threshold and (B) 45% of
the aggregate Business Revenue for the Total Earnout Period in excess of the sum
of the First Period Tier One Threshold, the Second Period One Threshold, the
Third Period Tier One Threshold and the Fourth Period Tier One Threshold; plus

(ii)           the lesser of (A) 30% of all Business Revenue for the Fourth
Earnout Period in excess of $10,159,000 (the “Fourth Period Tier Two Threshold”)
and (B) 30% of the aggregate Business Revenue for the Total Earnout Period in
excess of the sum of the First Period Tier Two Threshold, the Second Period Tier
Two Threshold, the Third Period Tier Two Threshold and the Fourth Period Tier
Two Threshold.

(h)           Notwithstanding anything herein to the contrary, in no event shall
the aggregate Earnout Payments paid, or caused to be paid, by Axsys to Seller
pursuant to this Section 2.6 exceed a maximum amount equal to $42,500,000 minus
the aggregate amount of any Sales Commissions actually paid pursuant to Section
2.6(d).

(i)            Any payments due to Seller under the foregoing provisions of this
Section 2.6 not paid upon delivery of the applicable Earnout Income Statement
and Earnout Schedule under Section 2.6(a) are to be made within five Business
Days of the final determination of Business Revenue in accordance with Section
2.6(b) by wire transfer of immediately available funds to an account designated
in writing by Seller to Buyer at least two Business Days prior to the date
payment is required to be made to Seller hereunder.

(j)            Each member of Seller Group acknowledges that, effective as of
the Closing, Buyer owns and controls the Business and the Acquired Assets, and
that Buyer may operate the Business and the Acquired Assets in such manner as it
determines in its sole discretion to be in its best interests.  Without limiting
the generality of the foregoing, from and after the Closing, Seller Group agrees
and acknowledges that, for each Earnout Period, Buyer shall not be obligated to
expend more than 5% of Business Revenue on sales and marketing expenses relating
to the Business.

(k)           In the event that, prior to the end of the Third Earnout Period,
Buyer or its Affiliate acquires another company or business and combines such
other company or business with the Business, then each of the First Period Tier
One Threshold, the First

15


--------------------------------------------------------------------------------


Period Tier Two Threshold, the Second Period Tier One Threshold, the Second
Period Tier Two Threshold, the Third Period Tier One Threshold, the Third Period
Tier Two Threshold, the Fourth Period Tier One Threshold and the Fourth Period
Tier Two Threshold shall, as of the effective date of such acquisition, be
increased by an amount equal to the actual Business Revenue of such acquired
company or business for the trailing twelve-month period immediately preceding
the effective date of such acquisition (prorated as necessary and appropriate
for a partial Earnout Period), and, for purposes of this Section 2.6, Seller
shall be credited with all revenue generated by such acquired company or
business that constitutes Business Revenue.

(l)            If, prior to the end of the Fourth Earnout Period, Buyer sells
the Business or any material portion thereof to a Person that is not an
Affiliate of Axsys (other than in ordinary course transactions involving sales
of inventory or the replacement of equipment and other tangible personal
property used in the Business), then Axsys shall pay or cause to be paid to
Seller a liquidated amount, if any, in complete discharge of Axsys’ obligations
under this Section 2.6 and under Section 2.7, equal to the sum of:  (i) 50% of
the net proceeds realized by Buyer upon such sale in excess of (A) any amounts
paid by or caused to be paid by Axsys to Seller in connection with the
acquisition of the Business and after the Closing pursuant to this Article 2,
(B) any amounts paid by or caused to be paid by Axsys or any of its Affiliates
in connection with the consummation of any acquisition contemplated by Section
2.6(k), (C) any amounts paid by Buyer or any of its Affiliates for capital
expenditures for the benefit of the Business between the Closing and the
consummation of such sale, and (D) any Sales Commissions, subject to a maximum
payment under this clause (i) of $42,500,000; plus (ii) 5% of any net proceeds
(as calculated under clause (i)) in excess of $85,000,000.  Notwithstanding
anything to the contrary contained herein, except to the extent provided in this
Section 2.6(l), Buyer shall have no further obligation under this Section 2.6 or
under Section 2.7 from and after the consummation of any such sale of the
Business or material portion thereof other than earnout obligations accrued
prior to such sale but unpaid.

(m)          Upon written notice to Buyer, Seller may designate Helinet and John
Coyle to be the direct recipients of any payments otherwise owed by Buyer or
Axsys to Seller under this Section 2.6 or Section 2.7, with Helinet being
entitled to 75% of the aggregate amount of any such payments and John Coyle
being entitled to 25% of the aggregate amount of any such payments.  If Buyer or
Axsys makes payment to Helinet and/or John Coyle in accordance with such written
notice from Seller, such payment shall fully discharge Buyer’s and Axsys’s
obligations under this Section 2.6 and/or Section 2.7 to make such payment to
Seller, and neither Buyer nor Axsys shall have any further liability to any
member of Seller Group with respect thereto.

2.7       Post-Earnout Bookings.  If (a) during the period beginning on the
Closing Date and ending on the third anniversary of the Closing Date, the
Business has entered into any Contracts that provide for the delivery of
products in multiple twelve-month periods after the end of the Earnout Period
(the “Multi-Year Contracts”) and, as of the third anniversary of the Closing
Date, the Multi-Year Contracts have an aggregate backlog (i.e., contractually
committed orders) in excess of $10,000,000 of Business Revenue and (b) such
Multi-Year Contracts generate Business Revenue in any future twelve-month period
(ending on the last

16


--------------------------------------------------------------------------------


day of the month closest to the Closing Date) in which the Business recognizes
at least $40,000,000 of Business Revenue excluding Business Revenue generated by
the Multi-Year Contracts, then Axsys shall pay or cause to be paid to Seller, as
soon as practicable after the end of each such future twelve-month period, an
amount calculated in accordance with the following schedule:

 

Business Revenue Generated by Multi-Year Contracts over $40 million

 

Percentage

 

 

 

 

 

$0 – $1 million

 

8

%

 

 

 

 

$1 - $2 million

 

8.4

%

 

 

 

 

$2 - $3 million

 

8.8

%

 

 

 

 

$3 - $4 million

 

9.2

%

 

 

 

 

$4 - $5 million

 

9.6

%

 

 

 

 

$5 million and above

 

10.0

%

 

2.8       Default.  Any payment due to Seller under Section 2.6 or Section 2.7
is to be made (a) with respect to any payment due under Section 2.6,
concurrently with Buyer’s delivery of the Earnout Schedule pursuant to Section
2.6(a) or (b) the remainder under Section 2.6 or any amount payable under
Section 2.7 within five Business Days of the final determination of Business
Revenue for the relevant measurement period in accordance with Section 2.6 or
Section 2.7, as applicable, by wire transfer of immediately available funds to
an account designated by Seller to Buyer at least two Business Days prior to the
date payment is otherwise required to be made to Seller hereunder.  If Buyer has
failed to pay or cause to be paid any amounts otherwise due to Seller pursuant
to Section 2.6 or Section 2.7 on the date such payments are due (any such due
and unpaid amounts, the “Overdue Amounts”), then such Overdue Amounts shall bear
interest at the Applicable Rate for the period from the date such Overdue Amount
was otherwise due and payable hereunder to the date that such Overdue Amount is
fully paid.

2.9       Working Capital Adjustment.

(a)           Final Working Capital Statement.  Within 60 days after the Closing
Date, Buyer shall cause to be prepared and delivered to Seller a working capital
statement (the “Final Working Capital Statement”) setting forth the Net Working
Capital as of the Closing Date (the “Final Working Capital”).  The Final Working
Capital Statement shall be prepared in accordance with GAAP.

(b)           Dispute.  Within 30 days following receipt by Seller of the Final
Working Capital Statement, Seller shall deliver written notice to Buyer of any
dispute it has with respect to the preparation or content of the Final Working
Capital Statement.  If Seller does not notify Buyer of a dispute with respect to
the Final Working Capital Statement within such 30-day period, such Final
Working Capital Statement will be final, conclusive and binding on the parties. 
In the event of such notification of a dispute,

17


--------------------------------------------------------------------------------


Buyer and Seller shall negotiate in good faith to resolve such dispute.  If
Buyer and Seller, notwithstanding such good faith effort, fail to resolve such
dispute within 15 days after Seller advises Buyer of Seller’s objections, then
Buyer and Seller jointly shall engage the Arbitration Firm to resolve such
dispute.  As promptly as practicable thereafter, Buyer and Seller shall each
prepare and submit a presentation detailing each party’s complete statement of
proposed resolution of all disputed matters to the Arbitration Firm, and the
Arbitration Firm can only consider those items in dispute based solely upon the
presentations by Buyer and Seller.  The parties shall share the expenses of the
Arbitration Firm equally.  All determinations made by the Arbitration Firm will
be final, conclusive and binding on the parties.

(c)           Access.  For purposes of complying with the terms set forth in
this Section 2.9(c), each party shall cooperate with and make available to the
other parties and their respective representatives all information, records,
data and working papers, including books and records reasonably required to
confirm the assets and liabilities set forth on the Final Working Capital
Statement, and will permit access to its facilities and personnel, including
meeting with the appropriate senior officers of Buyer or Axsys, as may be
reasonably required in connection with the preparation and analysis of the Final
Working Capital Statement and the resolution of any disputes hereunder.

(d)           Downward Adjustment.  If the Final Working Capital (as finally
determined pursuant to Section 2.9(b)) is less than the Target Working Capital,
then the Purchase Price will be adjusted downward by the amount of the shortfall
(the “Working Capital Shortfall”), and Seller shall pay or cause to be paid to
Buyer an amount in cash equal to the Working Capital Shortfall, by wire transfer
of immediately available funds to an account or accounts designated in writing
by Buyer to Seller.  Any such payment is to be made within five Business Days of
the date on which the Final Working Capital is finally determined pursuant to
Section 2.9(b).

(e)           Upward Adjustment.  If the Final Working Capital (as finally
determined pursuant to Section 2.9(b)) is greater than the Target Working
Capital, then the Purchase Price will be adjusted upward by the amount by which
the Final Working Capital exceeds the Target Working Capital (the “Working
Capital Excess”), and Axsys shall pay or cause to be paid to Seller an amount in
cash equal to the Working Capital Excess, by wire transfer of immediately
available funds to an account or accounts designated in writing by Seller to
Axsys.  Any such payment is to be made within five Business Days of the date on
which the Final Working Capital is finally determined pursuant to Section
2.9(b).

2.10     Allocation of Consideration.  After the Final Working Capital Statement
is finally determined pursuant to Section 2.9(b), Seller and Buyer shall
allocate the Purchase Price and, to the extent required, Assumed Liabilities and
relevant transaction costs among the Acquired Assets and any other rights being
purchased by Buyer pursuant to this Agreement in accordance with the fair market
values determined pursuant to the methodology set forth on Schedule 2.10 and
Section 1060 of the Code.  Once finalized, each of the parties hereto shall
report the purchase and sale of the Acquired Assets in accordance with this
Section 2.10 for all income Tax and Transfer Tax purposes.  Once finalized,
Buyer and Seller shall adopt and utilize the fair market values determined
pursuant to the methodology set forth in this

18


--------------------------------------------------------------------------------


Section 2.10 for purposes of filing IRS Form 8594 and all other Returns filed by
each of them (unless otherwise required by Law), and each of them will not
voluntarily take any position inconsistent therewith upon examination of any
such Return, in any judicial or administrative proceeding or otherwise with
respect to such Returns.  Buyer and Seller Group each agrees to provide the
other promptly with any other information required to complete IRS Form 8594. 
Schedule 2.10 shall be amended in accordance with applicable Law as the parties
jointly agree in writing.

ARTICLE 3:  DELIVERIES AND OTHER ACTIONS

3.1       Closing.  The payment of the Cash Amount in accordance with Section
2.5, the transfer of the Acquired Assets to Buyer and the assumption by Buyer of
the Assumed Liabilities is taking place concurrently with the execution and
delivery of this Agreement on the date of this Agreement, and the term “Closing
Date” means the date on which the last of the parties executes and delivers this
Agreement.  All transfers and assumptions hereunder will be deemed to have been
made simultaneously and will become effective, and legal and equitable title and
risk of loss with respect to the Acquired Assets will pass to Buyer, as of 11:59
p.m. (Eastern Time) on the Closing Date.

3.2       Deliveries by Seller Group.  At the Closing, Seller Group shall
deliver, or cause to be delivered, to Buyer the following items:

(a)           possession of the Acquired Assets, including the Leased Real
Property;

(b)           a receipt, duly executed by Seller, evidencing receipt by Seller
of the Cash Amount;

(c)           each of the Transaction Agreements to which Seller, any of the

Shareholders, Gimbal Partners, LLC or Alex Giuffrida is a party, duly executed
by each such party thereto;

(d)           appropriate termination statements under the Uniform Commercial
Code and other instruments as may be requested by Buyer to extinguish all
Indebtedness and all security interests and other Liens relating to the Acquired
Assets;

(e)           (i) a reasonably current long-form good standing certificate (or
equivalent document) for Seller issued by the Secretary of State of California
and for each state in which Seller is qualified to do business as a foreign
corporation, (ii) a copy of the articles of organization of Seller, certified by
the Secretary of State of California, (iii) a copy of the operating agreement of
Seller and (iv) a copy of the resolutions of the members of Seller approving the
Contemplated Transactions; each of (iii) and (iv) to be certified in writing by
an officer of Seller, which writing shall include a certification as to the
incumbency of the officers executing and delivering this Agreement and each of
the Transaction Agreements;

(f)            a non-foreign person affidavit that complies with the
requirements of Section 1445 of the Code, duly executed by Seller;

19


--------------------------------------------------------------------------------


(g)           the consents listed on Schedule 3.2(g);

(h)           estoppel certificates, waivers, collateral access agreements and
non-disturbance agreements relating to the Leased Real Property, as requested by
Buyer or its lenders, each in a form reasonably acceptable to Buyer and its
lenders;

(i)            a quitclaim of assets used in connection with the Business from
Helinet to Seller, duly executed by Helinet;

(j)            tax clearance certificates with respect to Seller from the
California State Board of Equalization and the California Employment Development
Department showing no Taxes due; and

(k)           such other documents and instruments as Buyer shall reasonably
request to consummate the Contemplated Transactions.

3.3       Deliveries by Buyer.  At the Closing, Buyer shall deliver, or cause to
be delivered, to Seller Group, the following items:

(a)           the Cash Amount, payable as set forth in Section 2.5;

(b)           (i) a reasonably current long-form subsistence certificate for
Buyer issued by the Secretary of State of New York; (ii) a copy of the
certificate of incorporation of Buyer, certified by the Secretary of State of
New York; (iii) a copy of the by-laws of Buyer; and (iv) a copy of the
resolutions of the board of directors of Buyer approving the Contemplated
Transactions; each of (iii) and (iv) to be certified in writing by an officer of
Buyer, which writing shall include a certification as to the incumbency of the
officers executing and delivering this Agreement and each of the Transaction
Agreements;

(c)           each of the Transaction Agreements to which Buyer is a party, duly
executed by Buyer; and

(d)           such other documents and instruments as Seller shall reasonably
request to consummate the Contemplated Transactions.

ARTICLE 4:  REPRESENTATIONS AND WARRANTIES OF SELLER GROUP

Each of the members of Seller Group jointly and severally represents and
warrants to Buyer as follows:

4.1       Organization; Standing; Corporate Power.  Seller is a limited
liability company duly organized, validly existing and in good standing (with
respect to jurisdictions that recognize such concept) under the Laws of the
jurisdiction in which it is organized and has the requisite corporate power and
authority to carry on the Business as now being conducted.  Seller is duly
qualified or licensed to do business and is in good standing (with respect to
jurisdictions that recognize such concept) under the Laws of each jurisdiction
in which the nature of the Business or the ownership, leasing or operation of
its properties (including the Acquired Assets) makes such qualification or
licensing necessary, and each such jurisdiction is

20


--------------------------------------------------------------------------------


set forth on Schedule 4.1.  Seller has made available to Buyer prior to the
execution of this Agreement complete and correct copies of its articles of
organization and operating agreement, each as amended to date.  Each Shareholder
that is not an individual is duly organized, validly existing and in good
standing (with respect to jurisdictions that recognize such concept) under the
Laws of the jurisdiction in which it is organized.

4.2       Capacity; Authority; Enforceability.  Each member of Seller Group has
the capacity or requisite power and authority, as applicable, to execute,
deliver and perform such Person’s obligations under this Agreement and the
Transaction Agreements and to consummate the Contemplated Transactions.  The
execution and delivery of this Agreement and the Transaction Agreements by each
member of Seller Group and the consummation by each such Person of the
Contemplated Transactions have been, to the extent applicable to such Person,
duly authorized by all necessary corporate action on the part of each such
Person.  This Agreement and each of the Transaction Agreements have been duly
executed and delivered by each member of Seller Group and, assuming due
authorization, execution and delivery by each of the other parties hereto and
thereto, represent the legal, valid and binding obligation of each such Person,
enforceable against each such Person in accordance with their respective terms. 
No further action on the part of any member of Seller Group is or will be
required in connection with the Contemplated Transactions.

4.3       Conflicts; Consents.  The execution and delivery of this Agreement and
the Transaction Agreements does not, and the consummation of the Contemplated
Transactions and compliance with the provisions of this Agreement and the
Transaction Agreements will not, as applicable to each member of Seller Group,
(a) conflict with the organizational documents of any member of Seller Group,
(b) result in any breach, violation or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
creation or acceleration of any obligation or right of a third party or loss of
a benefit under, or result in the creation of any Lien upon any of the
properties or assets of any member of Seller Group under, any loan or credit
agreement, note, bond, mortgage, indenture, lease or other material Contract,
Permit, concession, franchise, license or other authorization applicable to any
such Person or its respective properties or assets, or (c) conflict with or
violate any Law or Order applicable to any such Person or its respective
properties or assets.  No consent, approval, order or authorization of, action
by or in respect of, or registration, declaration or filing with, any Person is
required by any member of Seller Group in connection with the execution and
delivery of this Agreement and the Transaction Agreements by such Person or the
consummation by such Person of the Contemplated Transactions.

4.4       Compliance with Applicable Laws; Litigation.  Except as set forth on
Schedule 4.4:

(a)           The operations of Seller, including the Business and the Acquired
Assets, have not been and are not being conducted in violation of any Law. 
Seller has not received any written notice of, and has no knowledge of, any
claim alleging any such violation.  No member of Seller Group has any knowledge
of any proposed Law or Order that would apply to the Business or the Acquired
Assets and that would adversely affect the Business or the Acquired Assets.

21


--------------------------------------------------------------------------------


(b)           No Action by any Person with respect to Seller, the Business, any
of the Acquired Assets or the Contemplated Transactions is pending or, to the
knowledge of Seller Group, threatened.  There are no judgments unsatisfied
against Seller or consent decrees or injunctions to which Seller, the Business
or any of the Acquired Assets is subject.

4.5       Employee Benefit Plans.

(a)           Schedule4.5(a) sets forth a complete list of (i) all “employee
benefit plans,” as defined in Section 3(3) of ERISA, (ii) all other severance
pay, salary continuation, bonus, incentive, stock option, retirement, pension,
profit sharing or deferred compensation plans, contracts, programs, funds, or
arrangements of any kind, and (iii) all other employee benefit plans, contracts,
programs, funds, or arrangements (whether written or oral, qualified or
nonqualified, funded or unfunded, foreign or domestic, currently effective or
terminated) and any trust, escrow, or similar agreement related thereto, whether
or not funded, in respect of any present or former employees, directors,
officers, shareholders, consultants or independent contractors of Seller (or,
where indicated below, any trade or business (whether or not incorporated) (A)
under common control within the meaning of Section 4001(b)(1) of ERISA with
Seller or (B) which together with Seller is treated as a single employer under
Section 414(t) of the Code (the “Controlled Group”)) or with respect to which
Seller (or, where indicated below, the Controlled Group) has made or is required
to make payments, transfers, or contributions (all of the above being
hereinafter referred to as “Employee Plans”).  Seller has no liability with
respect to any plan, arrangement or practice of the type described in the
preceding sentence other than the Employee Plans.

(b)           Copies of the following materials have been made available to
Buyer:  (i) all current and prior plan documents for each Employee Plan or, in
the case of an unwritten Employee Plan, a written description thereof; (ii) all
determination letters from the IRS with respect to any of the Employee Plans;
(iii) all current and prior summary plan descriptions, summaries of material
modifications, annual reports and summary annual reports; (iv) all current and
prior trust agreements, insurance contracts, and other documents relating to the
funding or payment of benefits under any Employee Plan; and (v) any other
documents, forms or other instruments relating to any Employee Plan reasonably
requested by Buyer.

(c)           Each Employee Plan has been maintained, operated and administered
in compliance with its terms and any related documents or agreements and in
compliance with all applicable Laws.

(d)           Each Employee Plan intended to be qualified under Section 401(a)
of the Code is so qualified and has heretofore been determined by the IRS to be
so qualified, and each trust created thereunder has heretofore been determined
by the IRS to be exempt from Tax under the provisions of Section 501(a) of the
Code, and nothing has occurred since the date of any such determination that
could reasonably be expected to give the IRS grounds to revoke such
determination.

22


--------------------------------------------------------------------------------


(e)           Neither Seller nor any member of the Controlled Group currently
has or at any time in the past has had an obligation to contribute to a “defined
benefit plan” as defined in Section 3(35) of ERISA, a pension plan subject to
the funding standards of Section 302 of ERISA or Section 412 of the Code, a
“multiemployer plan” as defined in Section 3(37) of ERISA or Section 414(f) of
the Code, or a “multiple employer plan” within the meaning of Section 210(a) of
ERISA or Section 413(c) of the Code.

(f)            With respect to each group health plan benefiting any current or
former employee of Seller or any member of the Controlled Group that is subject
to Section 4980B of the Code, Seller and each member of the Controlled Group has
complied with the continuation coverage requirements of Section 4980B of the
Code and Part 6 of Subtitle B of Title I of ERISA.

4.6           Taxes.  Seller has timely filed all Returns that it was required
to file.  All such Returns were correct and complete in all respects.  All Taxes
owed by Seller have been paid.  No member of Seller Group expects any
Governmental Authority to assess any additional Taxes against Seller or the
Business for any period for which Returns have been filed.  Seller has no
liability for the Taxes of any Person under Treasury Regulation Section 1.1502-6
(or any similar provision of state, local or foreign Law), as a transferee or
successor, whether by contract or otherwise.  Seller has not granted or had
granted on its behalf any extension or waiver of the statute of limitations
period applicable to any Return, which period (after giving effect to such
extension or waiver) has not yet expired.  There are no Liens on any of the
Acquired Assets that arose in connection with any failure (or alleged failure)
to pay any Tax.  Seller is not a foreign person within the meaning of Section
1445 of the Code.  No member of Seller Group has received written notice of any
claim by a Governmental Authority in a jurisdiction where Seller does not file
Returns that Seller is or may be subject to taxation by any Governmental
Authority.  Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts payable or owing to any employee,
independent contractor, creditor, shareholder or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and filed.

4.7       Environmental Matters.

(a)           Seller is not required to hold any health and safety or other
similar Permit.  There is no existing practice, action or activity of Seller and
no existing condition of the Acquired Assets or the Business that could
reasonably be expected to give rise to any Liability under, or violate or
prevent compliance with, any health or occupational safety or other applicable
Environmental Law.  Seller has not received any notice from any Governmental
Authority revoking, canceling, rescinding, materially modifying or refusing to
renew any environmental Permit or providing written notice of any violation
under Environmental Law related to the Acquired Assets or the Business.

(b)           Seller has provided Buyer with, or access to, true, correct and
complete copies of environmental reports documenting the results of inspections,
investigations, studies or tests conducted in relation to the Leased Real
Property or the Business, including Phase I and Phase II environmental site
assessments, if any, prepared by or on behalf of Seller, any lender or financing
source of Seller or otherwise in Seller Group’s

23


--------------------------------------------------------------------------------


possession or control, relating to the Leased Real Property or the operation of
the Business.

4.8       Property.

(a)           Owned Real Property.  Seller does not own any real property that
is in any way used or held for use in connection with the Business.

(b)           Leased Real Property.  Schedule 4.8(b) contains a true and
complete list and brief description, including the address thereof, the annual
fixed rental, the expiration of the term, any extension options and any security
deposits, of all real property leased by Seller and used or held for use in the
Business, all of which are hereinafter referred to as the “Leased Real
Property.”  The Leased Real Property constitutes all of the real property
occupied or used by Seller in connection with the operation of the Business as
currently conducted.  Seller has a valid leasehold interest in or valid rights
to all Leased Real Property.  Seller has made available to Buyer true, correct
and complete copies of all leases of the Leased Real Property (the “Leases”). 
No option, extension or renewal has been exercised under any Lease except
options, extensions or renewals whose exercise has been evidenced by a written
document, a true and complete copy of which has been made available to Buyer
with the corresponding Lease.  Seller has complied with the terms of all Leases
to which it is a party and under which it is in occupancy, and all such Leases
are in full force and effect.  To Seller’s knowledge, the lessors under the
Leases to which Seller is a party have complied in all material respects with
the terms of their respective Leases.  Seller enjoys peaceful and undisturbed
possession under all such Leases.

(c)           Tangible Personal Property.  Schedule 4.8(c) sets forth a true and
complete list, by category, of all equipment, machinery and other similar
tangible personal property, with an individual original cost of $10,000 or more,
that is owned or leased by Seller or Helinet and used in the Business (the
“Tangible Personal Property”).  Seller is in possession of all the Tangible
Personal Property.

(d)           Liens.  None of the Leased Real Property is subject to any Liens
(other than Permitted Liens).

(e)           Absence of Violations.  None of the Leased Real Property, nor the
leasing, occupancy or use of any of the Leased Real Property, is in violation of
any Law, including any building, zoning, environmental or other ordinance, code,
rule or regulation.  The condition and use of the Leased Real Property conforms
to each applicable certificate of occupancy and all other Permits required to be
issued in connection with the Leased Real Property.  Seller has obtained all
Permits necessary for the operation of the Business at the Leased Real Property.

(f)            Condition of Property.  There are no material defects in,
mechanical failure of, or damage to, the Leased Real Property.  The mechanical,
electrical and HVAC systems serving the Leased Real Property are in good working
condition, normal wear and tear excepted.

24


--------------------------------------------------------------------------------


(g)           Title; Adequacy of Property.  Seller has good and valid title to,
or a valid leasehold in, or license to, all of the Acquired Assets and the
Licensed Intellectual Property.  Except for the Excluded Assets, the Acquired
Assets comprise all of the assets, properties and rights, tangible and
intangible, required for the conduct of the Business as now being conducted. 
All Acquired Assets are adequate for the purposes for which such assets are
currently used or held for use, and the tangible assets therein are in
reasonable good repair and operating condition (subject to normal wear and
tear).  After giving effect to the quitclaim of assets used in connection with
the Business from Helinet to Seller, Seller is the only entity through which the
Business is conducted, and, other than each Shareholder’s ownership interest in
Seller, the Excluded Assets and the assets reflected in the services to be
provided under the Transition Services Agreement, no Shareholder has any right,
title or interest in or to any asset or property in any way used by, or held for
use in connection with, the Business.  There are no other owners of equity in
Seller other than Helinet and John Coyle.

4.9       Intellectual Property.

(a)           Schedule 4.9(a) sets forth, with the application number,
application date, registration/issue number, registration/issue date, title or
mark, country or other jurisdiction and owner(s), as applicable, a complete and
correct list of all the following items of the Acquired Intellectual Property: 
(i) registered Patents and applications therefor; (ii) registered Trademarks and
applications therefor; (iii) registered Copyrights and applications therefor;
(iv) Domain Names containing the word “Cineflex”, including the Domain Name
cineflex.com that is owned or jointly owned by Seller and a Shareholder and is
included in Acquired Intellectual Property; and (v) software that has a material
effect on the operation of the Business.  Any and all renewal and maintenance
fees, Taxes, annuities or other fees payable in respect of the Acquired
Intellectual Property and due before the Closing have been paid in full through
the Closing.  All actions required to record each owner throughout the entire
chain of title of all of the Acquired Intellectual Property required to be
listed on Schedule 4.9(a) with each applicable Governmental Authority up through
the Closing have been taken, including payment of all costs, fees, Taxes and
expenses associated with such recording activities.

(b)           Except as set forth on Schedule 4.9(b), the operation of the
Business as conducted by Seller and the possession or use of the Acquired Assets
(including the Acquired Intellectual Property) and the Licensed Intellectual
Property have not infringed, misappropriated, violated or otherwise conflicted
with, and do and will not infringe, misappropriate, violate or otherwise
conflict with, any Intellectual Property right of any other Person when the
Business is conducted by Buyer as it was operated by Seller.  Except as set
forth on Schedule 4.9(b), to the knowledge of Seller, none of the Acquired
Intellectual Property or the Licensed Intellectual Property is being infringed
or otherwise used or available for use by any Person other than Seller, except
pursuant to a Contract set forth on Schedule 4.11(a) or Schedule 4.11(b).

(c)           There is no Action pending or, to the knowledge of Seller Group,
threatened that (i) challenges the rights of Seller in respect of, or the scope
of, any of the Acquired Intellectual Property or the Licensed Intellectual
Property or is otherwise

25


--------------------------------------------------------------------------------


adverse to the use, registration, right to use, validity, enforceability or sole
and exclusive ownership of any of the Acquired Intellectual Property or the
Licensed Intellectual Property or (ii) asserts that the operation of the
Business as conducted by Seller is, was or will be infringing or otherwise in
violation of any Intellectual Property right of any other Person.  None of the
Acquired Intellectual Property or the Licensed Intellectual Property is subject
to any Order or, in the past six years, has been the subject of any Action.

(d)           Except as set forth on Schedule 4.9(d), all Information Systems
used by Seller in the conduct of the Business are owned, controlled and operated
by Seller and are not wholly or partly dependent upon any Information System of
any other Person, other than the Internet.

4.10     Labor Agreements and Employee Issues.  There is no collective
bargaining agreement or other labor agreement with any union or labor
organization to which Seller is a party relating to the Business.  Seller has no
knowledge of any effort, activity or proceeding of any labor organization (or
representative thereof) to organize any of its or their employees.  Seller is
not and has not been subject to any pending, or, to the knowledge of Seller,
threatened (a) unfair labor practice charge and/or complaint, (b) grievance
proceeding or arbitration proceeding arising under any labor agreement, (c)
Action relating to employees, including discrimination, wrongful discharge or
violation of any Law relating to employment practices, (d) strike, lockout or
dispute, slowdown or work stoppage or (e) Action in respect of which any
director, officer, employee or agent of Seller is or may be entitled to claim
indemnification from Seller.  Seller is not a party to, or otherwise bound by,
any consent decree with any Governmental Authority relating to employees or the
employment practices of Seller.

4.11     Contracts.  Schedule 4.11(a) lists all of the Contracts, other than
those Contracts listed on Schedule 4.11(b) (which are not Assumed Contracts), to
which Seller is a party that relate to the Business or by which any of the
Acquired Assets are bound (the “Assumed Contracts”) which, together with the
Contracts set forth on Schedule 4.11(b), constitute all of the Contracts
necessary to conduct the Business as currently conducted.  Seller has provided
to Buyer true and complete copies of each Assumed Contract, as amended to date. 
Each Assumed Contract is a valid, binding and enforceable obligation of Seller,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium, marshaling or other laws and
rules of law affecting the enforcement generally of creditors’ rights and
remedies.  With respect to the Contracts set forth on Schedule 4.11(a) (or
required to be set forth on Schedule 4.11(a)):  (a) neither Seller nor, to
Seller’s knowledge, any other party thereto is in default under or in violation
of any such Contract; (b) no event has occurred which, with notice or lapse of
time or both, would constitute such a default or violation by Seller and, to
Seller’s knowledge, there is no such default or violation by the other party to
any such Contract; and (c) Seller has not released any of its rights under any
such Contract.  Seller is not restricted by any Contract with any other Person
from carrying on the Business anywhere in the world.

4.12     Insurance.  Seller has made available to Buyer prior to the date of
this Agreement complete and accurate copies of all insurance policies that are
owned by Seller or which name Seller as an insured (or loss payee) and relate to
the Business or the Acquired Assets.  All such insurance policies are in full
force and effect, are, to the knowledge of Seller

26


--------------------------------------------------------------------------------


Group, in such amounts and cover such losses and risks as are consistent with
industry practice and, in the reasonable judgment of senior management of
Seller, are adequate to protect the Acquired Assets and the Business and all
premiums due thereunder have been paid.  Seller has not received notice of
cancellation of any such insurance policies.  To the knowledge of Seller, (a) no
event relating to Seller, the Business or the Acquired Assets has occurred that
could reasonably be expected to result in a retroactive upward adjustment in
premiums under any of the insurance policies and (b) no insurance carrier
providing insurance related to the Business or the Acquired Assets is in
receivership, conservatorship, liquidation or similar proceedings, and no such
proceeding with respect to any such carrier is imminent.

4.13     Conduct of Business.

(a)           Since December 31, 2006, (i) the Business has been conducted only
in the Ordinary Course of Business, (ii) there has not been any adverse change
in the operation of the Business or the Acquired Assets or the performance or
financial condition of Seller, (iii) subject to inventory sold in the Ordinary
Course of Business, the Acquired Assets have not been transferred and are in
substantially the same condition as they were on December 31, 2006, normal wear
and tear excepted, (iv) no loss, damage, theft or destruction has been suffered
with respect to the Acquired Assets or to the Business, and (v) no member of
Seller Group has received written notice from any customer or supplier that it
has ceased, will cease or may cease to do business with the Business.

(b)           Without limiting the generality of Section 4.13, since January 1,
2007 Seller has not:

(i)            borrowed any amount or incurred or become subject to any
Liability, except (A) current Liabilities incurred in the Ordinary Course of
Business, (B) Liabilities under Contracts entered into in the Ordinary Course of
Business, and (C) borrowings under lines of credit existing on the date hereof;

(ii)           mortgaged, pledged or subjected to any Lien, other than Permitted
Liens, any of the Acquired Assets;

(iii)          declared or paid any in-kind dividends or made any other
distributions of any assets otherwise constituting Acquired Assets;

(iv)          sold, assigned or transferred (including transfers to any
employees or Shareholders, or to any Affiliate of Seller or any such employee or
Shareholder) any Acquired Assets, except for sales of inventory in the Ordinary
Course of Business, or canceled any debts or claims of customers of the
Business;

(v)           taken any other action or entered into any other transaction
(including any transactions with employees, Shareholders or Affiliates of Seller
or any such employee or Shareholder) other than in the Ordinary Course of
Business or other than the Contemplated Transactions;

(vi)          (A) increased the salary, wages, bonuses or other compensation
rates of any officer, employee, manager, partner or consultant of Seller (other
than

27


--------------------------------------------------------------------------------


standard annual pay increases or pursuant to awards of promotion in the Ordinary
Course of Business); or (B) made or granted any increase in the benefits
provided under any Employee Plan, or amend any existing Employee Plan, or
adopted any new Employee Plan or made any commitment or incur any liability to
any labor organization;

(vii)         waived any rights of value with respect to the Business or any
Acquired Assets;

(viii)        made any write-off or write-down of, or made any determination to
write-off or write-down, any of the Acquired Assets;

(ix)           made any change in the general pricing practices or policies or
any change in the credit or allowance practices or policies of the Business;

(x)            entered into any amendment, modification or termination of
(whether partial or complete), or granted any waiver under, or given any consent
with respect to any Assumed Contract or any agreement that is required (or had
it been in effect on the Closing Date would have been required) to be disclosed
in the schedules to this Agreement;

(xi)           granted to any Person any rights in any Acquired Intellectual
Property, other than licenses of firmware or Acquired Intellectual Property in
the Ordinary Course of Business in connection with the sale or maintenance of
products of the Business; or

(xii)          agreed or otherwise committed to do any of the foregoing.

4.14     Permits.  Schedule 4.14 sets forth a true and complete list and
description of all Permits held by Seller and used by it in the conduct of the
Business.  Except as set forth on Schedule 4.14, Seller is in compliance with
the terms of all such Permits, and there is no pending or threatened
termination, expiration or revocation of any such Permit.  Except for the
Permits set forth on Schedule 4.14, there are no Permits, whether written or
oral, necessary or required for the conduct of the Business.  Except as set
forth on Schedule 4.14, the execution, delivery and performance of this
Agreement and the Transaction Agreements and the consummation of the
Contemplated Transactions do not and will not violate any Permit, or result in
any termination, modification, revocation or nonrenewal thereof, and all such
Permits can be transferred to Buyer without any material changes to their
current terms and conditions.

4.15     Financial Statements.

(a)           Schedule 4.15(a) sets forth true and complete copies of (i) the
unaudited balance sheet of the Business as of December 31, 2006, and the
unaudited statement of income for the fiscal year then ended, and the audited
balance sheet (before Helinet consolidated and elimination entries) of the
Business as of December 31, 2005, and the audited statement of income (before
Helinet consolidated and elimination entries) for the fiscal year then ended,
together with the other financial information included therewith (collectively,
the “Annual Financial Statements”), and (ii) the unaudited balance sheet

28


--------------------------------------------------------------------------------


of Seller as of March 31, 2007, and the related unaudited statement of income
for the three-month period then ended (the “Interim Financial Statements” and,
together with the Annual Financial Statements, the “Financial Statements”).

(b)           The Annual Financial Statements present fairly, in all material
respects, the financial position and results of operations of Seller at the
dates and for the time periods indicated and have been prepared and reviewed by
the management of Seller in conformity with GAAP, consistently applied
throughout the periods indicated.  The Interim Financial Statements present
fairly, in all material respects, the financial position and results of
operations of Seller at the date and for the period indicated and have been
prepared and reviewed by the management of Seller in conformity with GAAP,
consistent with the Annual Financial Statements, except for the absence of
footnote disclosure and any customary year-end adjustments.  The Financial
Statements were derived from the books and records of Seller.

4.16     Undisclosed Liabilities; Indebtedness.  Seller does not have any
Liabilities (regardless of when asserted) arising out of transactions or events
entered into prior to the date hereof, or any action or inaction, or any state
of facts existing, with respect to or based upon transactions or events
occurring prior to the date hereof, except (a) Liabilities reflected in the
Financial Statements or (b) Liabilities that have arisen after the date of the
Financial Statements in the Ordinary Course of Business.  Schedule 4.16 sets
forth a true and complete list of the individual components (indicating the
amount and the Person to whom such Indebtedness is owed) of all the Indebtedness
outstanding with respect to the Business or the Acquired Assets as of the date
hereof.

4.17     Inventories.  The inventories of Seller relating to the Business are of
a quality and quantity useable and saleable in the normal and Ordinary Course of
Business, subject to appropriate and adequate allowances reflected on the
Financial Statements for obsolete, excess, slow-moving and other irregular
items.  Such allowances have been calculated in accordance with GAAP and in a
manner consistent with the past practice of Seller.  None of Seller’s inventory
is held on consignment, or otherwise, by third parties.

4.18     Product Liability and Warranty.

(a)           Each product sold or otherwise delivered by Seller has been in
conformity with all applicable contractual commitments and all express and
implied warranties, and Seller does not have any Liability (and, to Seller’s
knowledge, there are no latent or patent defects in any previously sold products
that would give rise to an Action against Seller) for replacement or repair of
any such products or other damages in connection therewith, subject only to the
reserve for product and warranty claims as set forth on the Final Working
Capital Statement No product manufactured, sold, leased or delivered by Seller
is subject to any guaranty, warranty or other indemnity beyond the applicable
standard terms and conditions of sale, lease or service.  Schedule 4.18(a) sets
forth true, correct and complete copies of the standard terms and conditions of
sale, lease or service of Seller (containing applicable guaranty, warranty and
indemnity provisions).

29


--------------------------------------------------------------------------------


(b)           Seller does not have any Liability, and, to Seller’s knowledge,
there are no latent or patent defects in any previously sold products that would
give rise to any Liability, arising out of any injury to individuals or property
as a result of the ownership, possession or use of a product manufactured, sold,
leased or delivered by Seller prior to the Closing.

4.19     Customers and Suppliers.

(a)           Schedule 4.19(a) sets forth a list of the top five customers of
the Business, together with the revenue attributable to each such customer, for
the year ended December 31, 2006 (“Material Customers”).  Except as set forth on
Schedule 4.19(a):  (i) Seller is not involved in any claim, dispute or
controversy with any Material Customer; and (ii) to the knowledge of Seller
Group, Seller is not involved in any claim, dispute or controversy with any of
its other customers that, individually or in the aggregate, could reasonably be
expected to have an adverse effect on the Business.

(b)           Schedule 4.19(b) sets forth the 10 largest suppliers (based on
dollar amounts purchased by Seller) of the Business for each of the years ended
December 31, 2006, December 31, 2005, and December 31, 2004 (“Material
Suppliers”).  Except as set forth on Schedule 4.19(b):  (i) all Material
Suppliers continue to be suppliers of the Business and none of such Material
Suppliers has reduced materially its business with Seller, and Seller Group does
not have any knowledge that such reduction will occur; (ii) no Material Supplier
has terminated its relationship with Seller or the Business or has threatened to
do so; (iii) Seller is not involved in any claim, dispute or controversy with
any Material Supplier; and (iv) to the knowledge of Seller Group, Seller is not
involved in any claim, dispute or controversy with any of its other suppliers
that, individually or in the aggregate, could reasonably be anticipated to have
an adverse effect on the Business.  Except as set forth on Schedule 4.19(b), no
supplier to Seller represents a sole source of supply for goods and services
used in the conduct of the Business.

4.20     Related Party Transactions.  Except as set forth on Schedule 4.20, none
of Seller, Shareholders or any of their respective Affiliates or Family
Affiliates, nor any current or former member, manager, officer or employee of
Seller, (a) has, or during the last three fiscal years has had, any direct or
indirect interest (i) in, or is or during the last three fiscal years was a
director, officer or employee of, any Person that is a client, customer,
supplier, lessor, lessee, debtor, creditor or competitor of Seller or (ii) in
any material property, asset or right that is owned or used by Seller in the
conduct of the Business or (b) is, or during the last three fiscal years has
been, a party to any Contract with Seller.  There is no outstanding Indebtedness
of any current or former director, officer, employee or consultant of Seller or
any Shareholder or any of their respective Affiliates or Family Affiliates to
Seller.

4.21     Brokers.  No Person has acted directly or indirectly as a broker,
finder or financial advisor for any member of Seller Group in connection with
the negotiations relating to the Contemplated Transactions, and no Person is
entitled to any fee or commission or like payment in respect thereof based in
any way on any agreement, arrangement or understanding made by or on behalf of
any member of Seller Group.

30


--------------------------------------------------------------------------------


4.22     Government Contracts.

(a)           Other than routine inquiries, audits and reconciliations such as
could not reasonably be expected to result in a material adverse effect, no
employee set forth on Schedule 6.5 is, or during the last three years has been,
(i) under administrative, civil or criminal investigation, indictment or
information by any Governmental Authority (except as to routine security
investigations), (ii) suspended or debarred from doing business with any
Governmental Authority, or (iii) the subject of a finding of non-responsibility
or ineligibility for contracting with any Governmental Authority.

(b)           There is not any pending audit or investigation of Seller, the
Business or any employee set forth on Schedule 6.5 that could reasonably be
expected to result in a material adverse effect with respect to any alleged
irregularity, misstatement or omission arising under or relating to any Contract
with a Governmental Authority (each, a “Government Contract”), and during the
last three years, neither Seller nor any of its Affiliates (including
Shareholders) has made a voluntary disclosure with respect to any alleged
irregularity, misstatement or omission arising under or relating to any
Government Contract.

(c)           (i) Neither any Governmental Authority nor any prime contractor,
subcontractor or other Person has notified Seller that Seller has breached or
violated any Law, certification, representation, clause, provision or
requirement pertaining to any Government Contract; (ii) Seller has not
terminated any Government Contract to which Seller is a party, nor has it been
notified by any Governmental Authority, any prime contractor, subcontractor or
any other Person that any Government Contract to which Seller is a party has
been terminated for any reason, and no cure notice or show cause notice is
currently in effect pertaining to any Government Contract; and (iii) there are
no outstanding claims or disputes between Seller and any Governmental Authority
under any Law or Government Contract, or between Seller and any prime
contractor, subcontractor, vendor or other third party, arising under or
relating to any Government Contract.

ARTICLE 5:  REPRESENTATIONS AND WARRANTIES OF BUYER

Axsys and Buyer jointly and severally represent and warrant to each member of
Seller Group as follows:

5.1       Organization and Power.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York,
and has all requisite power and authority to own, lease and operate its
properties and to conduct its business as currently conducted.

5.2       Authority; Enforceability.  The execution and delivery of this
Agreement and the Transaction Agreements have been duly and validly authorized
by all necessary action on the part of Buyer.  Buyer has all requisite power and
authority to enter into this Agreement and the Transaction Agreements and to
consummate the Contemplated Transactions.  This Agreement and the Transaction
Agreements have been duly executed and delivered by Buyer

31


--------------------------------------------------------------------------------


and, upon the execution and delivery by each of the other parties thereto,
constitute the valid and binding obligations of Buyer, enforceable against Buyer
in accordance with their respective terms.

5.3       Conflicts; Consents.  The execution and delivery of this Agreement and
the Transaction Agreements and the consummation of the Contemplated Transactions
will not (a) conflict with or result in a breach of the certificate of
incorporation of Buyer or (b) violate any Law or Order applicable to Buyer or
Buyer’s properties or assets.  No consent or approval by, or any notification of
or filing with, any Person is required in connection with the execution,
delivery and performance by Buyer of this Agreement and the Transaction
Agreements or the consummation by Buyer of the Contemplated Transactions.

5.4       Financial Capacity.  Axsys or Buyer have all funds necessary to enable
Axsys and Buyer to perform its obligations under this Agreement and the
Transaction Agreements in accordance with their respective terms; specifically,
Buyer will have sufficient financial means on the date payment for each Earnout
Period is due to satisfy its financial obligations in connection with each
Earnout Period.

5.5       Brokers.  No Person has acted directly or indirectly as a broker,
finder or financial advisor for Buyer or any of its Affiliates in connection
with the negotiations relating to the Contemplated Transactions, and no Person
is entitled to any fee or commission or like payment in respect thereof based in
any way on any agreement, arrangement or understanding made by or on behalf of
Buyer or any of its Affiliates.

5.6       Actions; Orders.

(a)           There are no Actions pending by or against Buyer that challenge,
or that could reasonably be expected to have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the Contemplated
Transactions.  To Buyer’s knowledge, no such Action has been threatened and no
event has occurred or circumstance exists that could reasonably be expected to
give rise to, or serve as the basis for, the commencement of any such Action.

(b)           There is no Order to which Buyer is subject that enjoins, or that
could reasonably be expected to have the effect of preventing, delaying, making
illegal or otherwise interfering with, any of the Contemplated Transactions.  To
Buyer’s knowledge, no such Order has been threatened and no event has occurred
or circumstance exists that could reasonably be expected to give rise to, or
serve as the basis for, the issuance of any such Order.

5.7       Condition of Assets.  Buyer is purchasing the Acquired Assets based
solely on the results of its inspections and investigations, and on the
representations and warranties of Seller that are expressly set forth in this
Agreement.  Buyer is not relying on any representation or warranty of Seller
that is not expressly set forth in this Agreement.  Any claims or potential
claims that Buyer may have for breach of representation or warranty by Seller
shall be based solely on the warranties of Seller set forth in Article 4  hereof
and Buyer waives any implied warranties, including warranties of merchantability
or fitness for a particular purpose.  Buyer

32


--------------------------------------------------------------------------------


acknowledges and agrees that except as expressly set forth in Article 4 of this
Agreement, Seller (or any other Person on behalf of Seller) has not made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information provided to Buyer regarding the Acquired Assets
or the Assumed Liabilities.  With respect to any estimate, projection, budget or
forecast delivered by or on behalf of Seller to Buyer, Buyer acknowledges that:
(i) there are uncertainties inherent in attempting to make such estimates,
projections, budgets and forecasts; (ii) Buyer is aware that actual results may
differ materially; and (iii) Buyer shall have no claim against Seller with
respect to any such estimate, projection, budget or forecast; provided, however,
that such estimate, projection, budget or forecast was prepared and furnished in
good faith.  The statements and acknowledgements made by Buyer pursuant to this
Section 5.7 shall in no way limit any claim that may be made by Buyer based on
fraud or criminal misconduct of Seller, its Affiliates, or their respective
employees or representatives.

ARTICLE 6:  CERTAIN COVENANTS

6.1       Confidentiality.

(a)           All information supplied to Buyer by Seller or its representatives
in connection with the negotiation and execution of this Agreement and the
Transaction Agreements and the transactions contemplated hereby and thereby
shall be held by Buyer in accordance with the Confidentiality Agreement. 
Notwithstanding anything to the contrary contained herein or in the
Confidentiality Agreement, Buyer’s obligation to maintain the confidentiality of
such information provided by the members of Seller Group or their
representatives relating to the Business or the Acquired Assets shall expire as
of the Closing (and nothing shall prevent Buyer from using such information in
connection with its operation of the Business and the Acquired Assets from and
after the Closing); provided, however, that Buyer’s obligation to maintain
confidentiality regarding the Excluded Assets shall continue after the Closing
Date as per the Confidentiality Agreement.

(b)           All information supplied by Buyer to any member of Seller Group or
its representatives in connection with the negotiation and execution of this
Agreement and the Transaction Agreements and the transactions contemplated
hereby and thereby shall be held by each member of Seller Group and its
representatives as if such Persons were recipients of such information within
the meaning of the Confidentiality Agreement and subject to the terms of the
Confidentiality Agreement with respect to such information.

(c)           From the Closing, no member of Seller Group shall disclose and
their respective Affiliates and their employees shall not disclose to any Person
any Business Confidential Information.  “Business Confidential Information”
means any proprietary, non-public information that has commercial value or other
utility and is related to the Business and/or the Acquired Assets, or the
unauthorized disclosure of which could be detrimental to the value of the
Business and/or any of the Acquired Assets, subject to the following
exceptions:  (i) information that is or becomes generally available to the
public through no action by Seller Group or its representatives; and (ii)
information that is required by applicable Law to be disclosed or is disclosed
in response to a valid Order,

33


--------------------------------------------------------------------------------


but only to the extent required by, and for the purposes of, such Law or Order;
provided, however, that in the case of disclosure compelled by Law or Order,
Seller Group shall notify Buyer promptly of the request or requirement so that
Buyer may consider seeking an appropriate protective order and/or waiving
compliance with the provisions of this Section 6.1(c), and Seller Group shall
cooperate with Buyer in seeking any such protective order and otherwise
resisting such disclosure.  If, in the absence of a protective order or the
receipt of a waiver hereunder, Seller Group is, on the written advice of
counsel, compelled to disclose any Business Confidential Information by judicial
or administrative process, Seller Group may so disclose the Business
Confidential Information; provided, however, that, at the written request of
Buyer, Seller Group shall use commercially reasonable efforts to obtain, at the
expense of Buyer, an order or other reasonable assurance that confidential
treatment will be accorded to such portion of the Business Confidential
Information required to be so disclosed.

6.2       Public Announcements.  Buyer and Seller shall consult with each other
before issuing any press release or other public announcements with respect to
the Contemplated Transactions.  The parties will provide each other the
opportunity to review and comment upon any press release or other public
announcement or statement with respect to the Contemplated Transactions and no
party shall issue any such press release or other public announcement or
statement prior to such consultation and without the consent of the other party,
except as may be required by applicable Law, court process or by obligations
pursuant to any listing agreement with any national securities exchange.

6.3       Pre-Closing Accounts Receivable.  In the event, on or after the
Closing Date, Buyer receives any payment of any account receivable that is an
Excluded Asset, such payment will be the property of, and will be immediately
forwarded and remitted to, Seller.  Buyer will promptly endorse and deliver to
Seller any cash, checks or other documents received by it on account of any such
accounts receivable.  Buyer will advise Seller (promptly following Buyer
becoming aware thereof) of any counterclaims or set offs that may arise
subsequent to the Closing Date with respect to any account receivable that is an
Excluded Asset.

6.4       Name Change Filings; Certain Other Post-Closing Covenants.

(a)           Seller will, within ten Business Days following the Closing Date,
deliver to Buyer evidence of filing with the Secretary of State of California of
an amendment to Seller’s articles of organization to change its name from
“Cineflex, LLC” to a name that is not confusingly similar to “Cineflex, LLC.” 
Seller will, within 30 days after the Closing Date, take such actions and file
such documents as may be necessary to (i) reflect such name changes in all
States in which Seller is qualified to do business as a foreign entity and will
deliver to Buyer copies of such documents evidencing such name change filings,
(ii) change the trademarks and trade names associated with any products or
services available through Seller to discontinue the use of the trademark and
trade name “Cineflex, LLC,” and any confusingly similar trademarks and trade
names and (iii) otherwise discontinue the use of such trademarks and trade names
in connection with Seller’s business operations.

34


--------------------------------------------------------------------------------


(b)           Seller will, within ten Business Days following the Closing Date,
deliver to Buyer evidence of filing with the Secretary of State of the
applicable jurisdiction(s) of an amendment to any organizational documents of
any other entity owned or controlled by Seller or any of its Affiliates bearing
as a portion of its name the word “Cineflex” to a name that is not confusingly
similar to “Cineflex, LLC.”  Seller will, within 30 days after the Closing Date,
take such actions and file such documents as may be necessary to (i) reflect
such name changes in all States in which such entity is qualified to do business
as a foreign entity and will deliver to Buyer copies of such documents
evidencing such name change filings, (ii) change the trademarks and trade names
associated with any products or services available through such entity to
discontinue the use of the trademark and trade name “Cineflex,” and any
confusingly similar trademarks and trade names and (iii) otherwise discontinue
the use of such trademarks and trade names in connection with such entity’s
business operations.

(c)           Each of the members of Seller Group shall promptly forward to
Buyer any mail (including electronic mail) that such member receives after the
Closing Date that relates to the Acquired Assets or the Business or is otherwise
intended for the owner of the Acquired Assets or the Business.

(d)           Seller shall maintain sufficient funds in its relevant bank
accounts until all of the cut-but-uncashed checks of Seller relating to the
Business or the Acquired Assets and outstanding as of the Closing have cleared
and been paid in full.

6.5       Employees.

(a)           Immediately following the consummation of the transactions
contemplated by this Agreement, Buyer shall offer an employment opportunity to
those employees of Seller Group set forth on Schedule 6.5, each of whom is
primarily involved in the conduct of the Business as of the Closing Date, at
such rate of pay and with such employee benefits as are comparable in the
aggregate to each such employee’s current level of compensation and benefits,
provided, however, that nothing in this Agreement shall obligate Buyer to employ
any such employee for any period of time or continue any term or condition of
employment or any employment benefits or policies for any period of time.  Any
employees who accept Buyer’s offer of employment and are hired will be referred
to as “Transferred Employees”.

(b)           The service time accrued by and any deductibles paid by any
Transferred Employee during such Transferred Employee’s employment with Seller
or its predecessor-in-interest will be recognized by Buyer (to the extent
applicable) for purposes of eligibility for benefits under any plan, policy,
program or arrangement maintained by Buyer for the benefit of Buyer’s
employees.  During such Transferred Employee’s employment by Buyer, each
Transferred Employee shall have the right to participate in any and all benefit
plans, policies and arrangements available to Buyer’s employees generally
(including, Buyer’s 401(k) plan), in each case subject to the terms and
conditions of each plan, policy, program or arrangement and to the extent of
other similarly situated employees of Buyer.

35


--------------------------------------------------------------------------------


(c)           No provision of this Section 6.5 shall: (i) create any third-party
beneficiary or other rights in any employee or former employee (including any
beneficiary or dependent thereof) of Seller or any other Person other than the
parties hereto and their respective successors and permitted assigns; (ii)
constitute or create an employment agreement; or (iii) constitute or be deemed
to constitute an amendment to any employee benefit plan sponsored or maintained
by Seller, Buyer or any of their respective Affiliates.

6.6       Licensed Intellectual Property.

(a)           Each of Seller and Helinet, as applicable, hereby grants to Buyer
an irrevocable, nontransferable, nonexclusive, royalty-free, and fully paid-up
license to the Licensed Intellectual Property, including the right to use, make,
sell, advertise, offer to sell, import and supply products and services
incorporating the Licensed Intellectual Property, solely in connection with the
operation of the Business as currently conducted.

(b)           Buyer shall have a limited right (consistent with the right
granted under clause (a) above) to grant sublicenses under the Licensed
Intellectual Property to:  (i) Buyer’s Affiliates; provided, however, that any
such sublicense shall automatically terminate if such Affiliate ceases to be an
Affiliate of Buyer; (ii) Buyer’s contractors for the use, manufacturing, sale,
advertising, offer for sale, importation and supply by Buyer or its Affiliates
of products and services in connection with the operation of the Business; and
(iii) Buyer’s customers for use in connection with the products of the Business
in which such Licensed Intellectual Property may be embedded or otherwise used.

(c)           Buyer acknowledges and agrees that, except to the extent set forth
herein,  all right, title and interest in and to the Licensed Intellectual
Property is solely vested in Seller or Helinet, as the case may be, at all
times.

6.7       Further Assurances.  From and after the Closing Date, at the request
of Buyer, Seller and Shareholders shall take such actions and provide such
assistance, or cause to be taken such actions and provided such assistance, or
execute and deliver or cause to be executed and delivered to Buyer such other
agreements or instruments, in addition to those required by this Agreement and
the Transaction Agreements, as Buyer may reasonably request, in order to
implement the Contemplated Transactions, including (a) obtaining the consents
set forth on Schedule 3.2(g) that are not obtained prior to the Closing Date,
(b) delivering any closing documents required by Section 3.2 that Buyer waived
at the time of the Closing, (c) taking such actions as may be necessary to
transfer all transferable Permits relating to the Acquired Assets or the
Business to Buyer as contemplated by Section 2.1(b) and (d) cooperating with
Buyer at Buyer’s reasonable request to supply documentation (including records
and correspondence, both paper and electronic) and other information relating
to, and making their respective employees available for interviews and
teleconferences with respect to, export compliance matters (including any
voluntary disclosures and similar matters), the transfer of any transferable
export licenses relating to the Business to Buyer, and the application by Buyer
for any new or replacement export licenses relating to the Business.  Seller
shall preserve all such documentation (including electronic records and
correspondence) for at least three (3) years following the Closing Date.  From
and after the Closing Date, at the request of Seller,

36


--------------------------------------------------------------------------------


Buyer shall take, or cause to be taken, such actions, or execute and deliver or
cause to be executed and delivered to Seller, such other agreements or
instruments, in addition to those required by this Agreement and the Transaction
Agreements, as Seller may reasonably request, in order to implement the
Contemplated Transactions.

6.8       Tax Audits; Cooperation.  In connection with the preparation of any
Returns, audit examinations, and any administrative or judicial proceedings
relating to the Tax liabilities relating to the Business, Buyer and Seller Group
will cooperate fully with each other, including by furnishing or making
available during normal business hours records, personnel (as reasonably
required), books of account, powers of attorney or other materials necessary or
helpful for the preparation of such Returns, the conduct of audit examinations
or the defense of claims by Governmental Authorities as to the imposition of
Taxes.

6.9       Tax Clearances; Bulk Sales Laws; Proration of Certain Taxes.

(a)           Within the time period prescribed by applicable Law, Buyer or
Seller, as appropriate, shall report the sale of the Acquired Assets to the
applicable state Taxing Authorities to which the Business is subject, which
report shall state the names and addresses of Buyer and Seller, the Closing Date
and any other information required under applicable Law and may be accompanied
by a copy of this Agreement (or portions thereof) if required by applicable Law.

(b)           If not paid by Seller, Buyer may pay out of the Escrow Amount or
its own funds any state Tax obligation, including interest and penalties, due
from Seller to any state Taxing Authority for sales Taxes, employee withholding
Taxes, or any other Taxes for which Buyer may be held liable.  Seller will
promptly reimburse Buyer for any such payments made by Buyer out of its own
funds.

(c)           All Personal Property Taxes will be prorated as of the Closing
Date with (i) Seller being liable for such taxes relating to any time period or
periods ending on or prior to the Closing Date and (ii) Buyer being liable for
such taxes relating to any time period or periods beginning after the Closing
Date.  Proration of Personal Property Taxes will be made on the basis of the
most recent officially certified tax valuation and assessment for the Acquired
Assets.  If such valuation pertains to a tax period other than that which the
Closing occurs, such apportionment will be recalculated at such time as actual
tax bills for such period are available, and the parties will cooperate with
each other in all respects in connection with such recalculation and pay any
sums due in consequence thereof to the party entitled to recover the same within
60 days after the issuance of such actual tax bills.

(d)           Buyer hereby waives compliance with the provisions of the
applicable statutes relating to bulk transfers or bulk sales.

6.10     Noncompetition; Nonsolicitation.

(a)           In consideration of the Purchase Price and the consummation of the
Contemplated Transactions, Seller agrees that, for the period beginning on the
Closing Date and ending on the fifth anniversary of the Closing Date, Seller
shall not, and shall

37


--------------------------------------------------------------------------------


not permit its Affiliates to, directly or indirectly, own, manage, engage in,
operate, control, promote, consult with, invest in, render services for, do
business with or participate in a business that competes with the Business (the
“Competitive Activities”) in North America, South America, Europe, Asia or
Australia.  Notwithstanding the foregoing, Buyer hereby agrees that the
foregoing covenant shall not be deemed breached as a result of ownership by
Seller (together with Seller’s Affiliates) of less than an aggregate of 5% of
any class of capital stock of a person engaged, directly or indirectly, in
Competitive Activities.

(b)           Seller agrees that it shall not, and shall not permit its
Affiliates to, directly or indirectly, at any time during the period beginning
on the Closing Date and ending on the second anniversary of the Closing Date,
solicit, induce or encourage, or attempt to solicit, induce or encourage, any
employee of Buyer or any Affiliate of Buyer to terminate his or her employment
with Buyer or such Affiliate, or hire or attempt to hire any employee of Buyer
or any Affiliate of Buyer, in each case, without obtaining written consent from
Buyer prior to engaging or attempting to engage in such solicitation,
inducement, encouragement or hiring, regardless of whether contact is initiated
by Seller or by such employee; provided, however, that Buyer agrees that the
foregoing covenant shall not be deemed breached as a result of (i) any general,
public advertisements of employment placed by Seller in the Ordinary Course of
Business not targeted at employees of the Business, Buyer or any Affiliate of
Buyer, or (ii) Seller’s solicitation or hiring of individuals that have
previously terminated employment with Buyer or an Affiliate of Buyer without
Seller’s inducement.

6.11     Retention and Access to Records.  After the Closing, Buyer shall retain
for a period consistent with Buyer’s record retention policies and practices
those records of Seller delivered to Buyer.  Buyer also shall provide Seller and
its representatives reasonable access thereto, during normal business hours and
on at least five (5) Business Days’ prior written notice, to enable them to
prepare financial statements or tax returns or deal with tax audits.  After the
Closing, Seller shall provide Buyer and Buyer’s representatives reasonable
access to records that are Excluded Assets, during normal business hours and on
at least five (5) Business Days’ prior written notice, for any reasonable
business purpose specified by Buyer in such notice.

ARTICLE 7:  REMEDIES

7.1       General Indemnification Obligations.

(a)           Indemnification by Seller Group.  Subject to the limitations and
procedures contained in Section 7.3 and in Section 7.2(b), from and after the
Closing, each member of Seller Group shall jointly and severally indemnify and
hold harmless Buyer and its officers, directors, employees, agents and
Affiliates from and against any and all losses, Liabilities, claims, damages,
penalties, fines, judgments, awards, settlements, Taxes, costs, fees, expenses
(including reasonable attorneys’ fees) and disbursements (collectively “Losses”)
suffered, incurred or sustained by any of such parties based upon, arising out
of or otherwise in respect of (i) any misrepresentation of or inaccuracy in any
representation or warranty of any member of Seller Group contained

38


--------------------------------------------------------------------------------


in this Agreement (including any schedule hereto) or any of the Transaction
Agreements, (ii) any breach of any covenant or agreement of any member of Seller
Group contained in this Agreement (including any schedule hereto) or any of the
Transaction Agreements, (iii) any violation of or Liability arising under any
bulk sales Law in connection with the transfer of the Acquired Assets hereunder,
(iv) the failure of Seller to assume, pay, perform and discharge the Excluded
Liabilities, (v) the failure of the landlord under the Facility Lease Agreement
to complete construction and deliver possession of the leased premises to Buyer
on the terms and in the condition provided in the Facility Lease Agreement, (vi)
any non-compliance or alleged or possible non-compliance with U.S. Export
Control Laws by any member of Seller Group or any of its employees with respect
to the Business prior to the Closing, or (vii) to the extent interest or other
income earned on the Escrow Amount is disbursed to Seller under the Escrow
Agreement, any Taxes paid by Buyer in respect of interest or other income earned
on the Escrow Amount; provided, however, Seller shall not indemnify Buyer for
any accrued items set forth on the Final Working Capital Statement.

(b)           Indemnification by Buyer.  Subject to the limitations and
procedures contained in Section 7.3 and in Section 7.2(b), from and after the
Closing, Axsys and Buyer shall jointly and severally indemnify and hold harmless
Seller (including its officers, managers, employees, agents and Affiliates) and
Shareholders from and against any and all Losses suffered, incurred or sustained
by any of such Persons based upon, arising out of or otherwise in respect of (i)
any misrepresentation of or inaccuracy in any representation or warranty of
Buyer contained in this Agreement (including any schedule hereto) or any of the
Transaction Agreements, (ii) any breach of any covenant or agreement of Buyer
contained in this Agreement (including any schedule hereto) or any of the
Transaction Agreements, (iii) the failure of Buyer to assume, pay, perform and
discharge the Assumed Liabilities, or (iv) Buyer’s conduct and operation of the
Business after the Closing (excluding Losses for which Buyer is otherwise
entitled to indemnification hereunder).

7.2       Notice and Opportunity to Defend.

(a)           Notice of Asserted Liability.  As soon as is reasonably
practicable after any member of Seller Group, on the one hand, or Buyer, on the
other hand, becomes aware of any claim that such party has under Section 7.1
that may result in a Loss (a “Liability Claim”), such party (the “Indemnified
Party”) shall give notice of such Liability Claim (a “Claims Notice”) to the
other party (the “Indemnifying Party”).  A Claims Notice must describe the
Liability Claim in reasonable detail and must indicate the amount (estimated, if
necessary and to the extent feasible) of the Loss that has been or may be
suffered by the Indemnified Party.  No delay in or failure to give a Claims
Notice by the Indemnified Party to the Indemnifying Party pursuant to this
Section 7.2(a) will adversely affect any of the other rights or remedies that
the Indemnified Party has under this Agreement or alter or relieve the
Indemnifying Party of its obligation to indemnify the Indemnified Party to the
extent that such delay or failure has not materially prejudiced the Indemnifying
Party.  Each Indemnifying Party to whom a Claims Notice is given shall respond
to any Indemnified Party that has given such Claims Notice (a “Claim Response”)
within 30 days after the date that such Claims Notice is given.  Any Claim

39


--------------------------------------------------------------------------------


Response shall specify whether or not the Indemnifying Party giving the Claim
Response disputes the claim described in the Claims Notice.  If any Indemnifying
Party fails to give a Claim Response within such 30-day period, such
Indemnifying Party shall be deemed not to dispute the Liability Claim described
in the related Claims Notice.  If any Indemnifying Party elects not to dispute a
Liability Claim described in a Claims Notice, whether by failing to give a
timely Claim Response or otherwise, then the amount of such Liability Claim
shall be conclusively deemed to be an obligation of such Indemnifying Party.  If
an Indemnifying Party shall be obligated to indemnify an Indemnified Party
hereunder, the Indemnifying Party shall pay to such Indemnified Party, in
accordance with Section 7.3(e), the amount to which such Indemnified Party shall
be entitled.

(b)           Opportunity to Defend.  The Indemnifying Party has the right,
exercisable by written notice to the Indemnified Party within 30 days after
receipt of a Claims Notice from the Indemnified Party, to assume and conduct the
defense of the Liability Claim described in such Claims Notice in accordance
with the limits set forth in this Agreement with counsel selected by the
Indemnifying Party and reasonably acceptable to the Indemnified Party; provided,
however, that there is no conflict of interest that, under applicable principles
of legal ethics, as expressed in a written opinion of counsel to the Indemnified
Party, would prohibit a single counsel from representing both the Indemnified
Party and the Indemnifying Party in such action.  If the Indemnifying Party does
not assume the defense of a Liability Claim in accordance with this Section
7.2(b), then the Indemnified Party may continue to defend such Liability Claim. 
If the Indemnifying Party has assumed the defense of a Liability Claim as
provided in this Section 7.2(b), then the Indemnifying Party will not be liable
for any legal expenses subsequently incurred by the Indemnified Party in
connection with the defense of the Liability Claim; provided, however, that if
(i) a conflict of interest has arisen or (ii) the Indemnifying Party fails to
take reasonable steps necessary to defend diligently such Liability Claim, the
Indemnified Party may assume its own defense, and the Indemnifying Party will be
liable for all reasonable costs or expenses paid or incurred by the Indemnified
Party in connection with such defense.  The Indemnifying Party or the
Indemnified Party, as the case may be, has the right to participate in (but not
control), at its own expense, the defense of any Liability Claim that the other
is defending as provided in this Agreement.  The Indemnifying Party, if it has
assumed the defense of any Liability Claim as provided in this Agreement, may
not, without the prior written consent of the Indemnified Party, consent to a
settlement of, or the entry of any judgment arising from, any such Liability
Claim that (A) does not include as an unconditional term thereof the giving by
the claimant or the plaintiff to the Indemnified Party of a complete release
from all liability in respect of such Liability Claim, (B) grants any injunctive
or equitable relief or (C) may reasonably be expected to have an adverse effect
on the affected business of the Indemnified Party.  The Indemnified Party has
the right to settle any Liability Claim, the defense of which has not been
assumed by the Indemnifying Party.

(c)           Notwithstanding anything to the contrary contained in this Section
7.2, Buyer shall exercise control of the defense or handling of any Liability
Claim with respect to which Buyer is the Indemnified Party arising under Section
7.1(a)(vi), including any Liability Claim arising out of any filing or
proceeding with any

40


--------------------------------------------------------------------------------


Governmental Authority as a result of voluntary disclosures made by Buyer or its
Affiliates with respect to the Business under U.S. Export Control Laws, solely
at the expense of the Indemnifying Party.  The Indemnifying Party has the right
to participate in (but not control), at its own expense, the defense or handling
of any Liability Claim arising under Section 7.1(a)(vi) that Buyer is defending
or handling as provided in the preceding sentence, and the Indemnifying Party
shall not communicate with any Governmental Authority regarding any such
Liability Claim without Buyer’s prior written consent.  Buyer may not, without
the prior written consent of the Indemnifying Party, consent to a settlement of
any such Liability Claim arising under Section 7.1(a)(vi) that Buyer is
defending or handling as provided in this Section 7.2(c) that grants any
injunctive or equitable relief against the Indemnifying Party.

7.3       Survivability; Limitations.

(a)           The representations and warranties of Buyer and Seller Group
contained in this Agreement and the Transaction Agreements will survive for a
period ending on the eighteen-month anniversary of the date of this Agreement
(the “Expiration Date”); provided, however, that:  (i) the Expiration Date for
any Liability Claim relating to a misrepresentation of or inaccuracy in any of
the representations and warranties set forth in Section 4.5 or Section 4.6 will
be 60 days after the expiration of the applicable statute of limitations, as
extended; (ii) the Expiration Date for any Liability Claim relating to a
misrepresentation of or inaccuracy in any of the representations and warranties
set forth in Section 4.7 shall be the 42-month anniversary of the date of this
Agreement; (iii) there will be no Expiration Date for any Liability Claim
relating to a misrepresentation of or inaccuracy in any of the representations
and warranties set forth in (A) Section 4.1, Section 4.2, Section 4.8(g) or
Section 4.21 (collectively the “Excluded Representations”) or (B) Section 5.1,
Section 5.2 or Section 5.5; and (iv) any Liability Claim pending on any
Expiration Date for which a Claims Notice has been given in accordance with
Section 7.2 on or before such Expiration Date may continue to be asserted and
indemnified against until finally resolved.  All of the covenants and agreements
of Buyer and of each member of Seller Group contained in this Agreement and the
Transaction Agreements will survive in accordance with their respective terms.

(b)           Notwithstanding anything to the contrary contained in this Article
7, no member of Seller Group shall have any liability as a result of any
misrepresentation of or inaccuracy in any representation or warranty contained
in this Agreement (other than Section 4.5, Section 4.6, Section 4.7 and the
Excluded Representations), until the aggregate amount of all such Losses
suffered, incurred or sustained by the Person to be indemnified under Section
7.1(a) exceeds $400,000 (the “Deductible”), in which case the members of Seller
Group shall be jointly and severally liable for all such Losses in excess of the
Deductible.

(c)           Notwithstanding anything to the contrary contained in this Article
7, no member of Seller Group shall have any liability as a result of any
misrepresentation of or inaccuracy in any representation or warranty contained
in this Agreement (other than Section 4.5, Section 4.6, Section 4.7 and the
Excluded Representations) in excess of $12,000,000 (the “Cap”).

41


--------------------------------------------------------------------------------


(d)           Notwithstanding any other provisions of this Section 7.3, neither
the Cap nor the Deductible shall apply (i) in the event any member of Seller
Group is found to have committed fraud or intentional misrepresentation or (ii)
to any indemnification claim made by Buyer based on any misrepresentation of or
inaccuracy in any representation or warranty contained in Section 4.5, Section
4.6, Section 4.7 or any of the Excluded Representations.

(e)           Any indemnification of an Indemnified Party pursuant to this
Article 7 shall be effected by wire transfer or transfers of immediately
available funds from the Indemnifying Party to an account or accounts designated
by the Indemnified Party within 15 days after the final determination thereof;
provided, however, that, if Buyer is the Indemnified Party, Buyer shall first
recover any indemnification payment or other amounts (or any portion thereof)
then due and unpaid from any member of Seller Group on a joint and several
basis, from the then-existing Escrow Amount, and second, by retaining and
setting off such amounts (or any portion thereof) against any amounts due or to
become due from Buyer to any member of Seller Group under this Agreement or any
of the Transaction Agreements, including any Earnout Payment or post-earnout
payment otherwise due to Seller under Section 2.6 or Section 2.7, as applicable,
and third, as Buyer may elect at its option (including on a joint and several
basis from any member of Seller Group).

(f)            For all purposes of (i) determining whether there has been any
misrepresentation of or inaccuracy in the representations and warranties
contained in this Agreement and (ii) calculating Losses hereunder, any
“material,” “materiality,” “material adverse effect” or similar qualification in
such representations and warranties shall be disregarded.

7.4       Specific Performance.  Each party’s obligation under this Agreement is
unique.  If any party should breach its covenants under this Agreement,
including the covenants and agreements set forth in Section 6.10, the parties
each acknowledge that it would be extremely impracticable to measure the
resulting damages; accordingly, the nonbreaching party or parties, in addition
to any other available rights or remedies, may sue in equity for specific
performance, and each party expressly waives the defense that a remedy in
damages will be adequate.

7.5       Adjustment to Purchase Price.  All amounts paid by Buyer or Seller, as
the case may be, under this Article 7 shall be treated by the parties as
adjustments to the Purchase Price for Tax purposes, unless otherwise required by
Law or Order.

7.6       Mitigation.  Any Indemnified Party shall take all reasonable steps to
mitigate its Losses upon and after becoming aware of any event or condition that
would reasonably be expected to give rise to any Losses that are indemnifiable
hereunder, including in connection with any settlements entered into by Buyer
with respect to a Liability Claim arising under Section 7.1(a)(vi).

42


--------------------------------------------------------------------------------


7.7       Insurance Benefits; Tax Benefits.

(a)           The amount of Losses incurred by any Indemnified Party hereunder
will be calculated net of (i) any amount actually recovered by such Indemnified
Party under applicable insurance policies with respect to such Losses, and (ii)
the amount of any actual net reduction in Taxes then payable by such Indemnified
Party in the same taxable year as the indemnification payment to the extent
arising from the recognition of the applicable Loss.

(b)           Notwithstanding anything to the contrary in Section 7.7(a) above,
to the extent the Indemnified Party has not received the insurance proceeds or
had the benefit of the Tax reduction (as the case may be) at the time any
indemnity payment is due to be paid to it, such indemnity payment shall be made
in gross (i.e., without respect to any net reductions).  Thereafter, the
Indemnified Party shall be required to reimburse the Indemnifying Party for
amounts required to be netted from the gross indemnity payments at such time as
the Indemnified Party actually receives such insurance proceeds and/or actually
recognizes the Tax reduction, as the case may be.

(c)           It is acknowledged and agreed that, notwithstanding the deductions
provided in this Section 7.7, nothing herein shall limit an Indemnified Party’s
recovery for Losses under Article 7 related to the cost of any insurance
deductible or increased premiums or any cost incurred in obtaining a Tax refund
or other Tax benefit.

7.8       Exclusive Remedy.  Except in the case of fraud or where a party may be
entitled to injunctive relief or other equitable remedies hereunder, after the
Closing, the indemnification provided in this Article 7 will constitute the
exclusive remedy of the Indemnified Parties hereunder in respect any and all
Losses arising out of or resulting from this Agreement or the consummation of
the transactions contemplated hereby.

7.9       Excluded Damages.  Notwithstanding anything to the contrary in this
Agreement, except for payments made to third parties in respect of which a party
is otherwise entitled to indemnification hereunder, no party shall be liable
hereunder for special, consequential, exemplary or punitive Damages or for any
Damages based on multiples of lost profits or multiples of future cash flows.

ARTICLE 8:  MISCELLANEOUS

8.1       Expenses; Transfer Taxes.  Each of the parties shall bear their
respective expenses incurred or to be incurred in connection with the execution
and delivery of this Agreement and the Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby; provided,
however, that in the event of litigation between the parties in connection with
this Agreement, each of the parties hereto agrees that the prevailing party
shall be entitled to reimbursement by the other party of reasonable fees and
expenses (including attorneys’ fees) incurred by the prevailing party in
connection therewith.  All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) imposed on Buyer or Seller in connection with the consummation of
the Contemplated Transactions (“Transfer Taxes”) will be borne and paid up

43


--------------------------------------------------------------------------------


to $12,500 by Seller, and Buyer shall reimburse Seller for any excess over such
amount.  The parties hereto will cooperate with each other in connection with
the filing of any Returns relating to Transfer Taxes, including joining in the
execution of any such Returns or other documentation.  Buyer and Seller shall,
upon request of the other party, use their commercially reasonable efforts to
obtain any certificate or other document from any Governmental Authority or
other Person as may be necessary to mitigate, reduce or eliminate any Transfer
Tax.

8.2       No Assignment.  The rights and obligations of the parties under this
Agreement may not be assigned without the prior written consent of the other
parties to this Agreement.  Notwithstanding the previous sentence, Buyer may,
upon written notice to Seller, but without the consent of any member of Seller
Group, assign its rights under this Agreement to any lender of Buyer or to any
Affiliate of Buyer, provided that such party agrees to assume and perform
Buyer’s obligations hereunder and that Buyer shall not be released from its
obligations hereunder.

8.3       Headings.  The headings contained in this Agreement are included for
purposes of convenience only, and do not affect the meaning or interpretation of
this Agreement.

8.4       No Third-Party Beneficiaries.  The terms and provisions of this
Agreement are intended solely for the benefit of the parties hereto and their
respective successors and permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights, and this Agreement does not
confer any such rights, upon any other Person, including any employee or former
employee of any member of Seller Group.

8.5       Integration, Modification and Waiver.  This Agreement, together with
the Confidentiality Agreement (which shall continue in full force and effect to
the extent provided in Section 6.2 and shall survive the Closing), the
Transaction Agreements and all exhibits, schedules, certificates and other
instruments delivered under this Agreement, constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior understandings of the parties hereto with respect to the
subject matter hereof.  No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by each of the parties to
this Agreement.  No waiver of any of the provisions of this Agreement will be
deemed to be or will constitute a continuing waiver.  No waiver will be binding
unless executed in writing by the party making the waiver.

8.6       Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement and the Transaction Agreements.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement and the Transaction Agreements must be construed as if drafted jointly
by the parties and no presumption or burden of proof must arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement or the Transaction Agreements.  When reference is made in this
Agreement to an Article, Section, Schedule or Exhibit, such reference shall be
to an Article or Section of, or a Schedule or Exhibit to, this Agreement, unless
otherwise indicated.  Any reference to any federal, state, local or foreign
statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The word
“including” when used in this Agreement (or any variation thereof) shall mean
“including,

44


--------------------------------------------------------------------------------


without limitation.”  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Terms defined in
the singular in this Agreement shall also include the plural and vice versa.

8.7       Severability.  If any provision of this Agreement or the application
of any provision of this Agreement to any party or circumstance is, to any
extent, adjudged invalid or unenforceable, the application of the remainder of
such provision to such party or circumstance, the application of such provision
to other parties or circumstances, and the application of the remainder of this
Agreement will not be affected thereby.

8.8       Notices.  All notices and other communications required or permitted
under this Agreement must be in writing and will be deemed to have been duly
given (a) when delivered in person, (b) when dispatched by electronic facsimile
transfer (if confirmed in writing by mail simultaneously dispatched), (c) one
Business Day after having been dispatched by a nationally recognized overnight
courier service or (d) five Business Days after being sent by registered or
certified mail, return receipt requested, postage prepaid, to the appropriate
party at the address or facsimile number specified below:

If to any member of Seller Group:

Cineflex, LLC

c/o Helinet Aviation Services, LLC

16644 Roscoe Blvd.

Van Nuys, California 91406

Attention:  Chief Financial Officer

Facsimile No.:  (818) 901-0534

with a copy to:

John Coyle

c/o Axsys Technologies IR Systems, Inc.

380 Crown Point Circle

Grass Valley, California 95945

Facsimile No.:  (530) 477-5876

with a copy to:

Bingham McCutchen, LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention:  Thomas A. Waldman

Facsimile No.:  (213) 680-6499

If to Buyer or Axsys:

Axsys Technologies IR Systems, Inc.

45


--------------------------------------------------------------------------------


c/o Axsys Technologies, Inc.

175 Capital Boulevard, Suite 103

Rocky Hill, Connecticut 06067

Attention:  Chief Executive Officer

Facsimile No.:  (860) 594-5750

with a copy to:

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

Attention: Christopher J. Hewitt

Facsimile No.:  (216) 579-0212

Any party may change its address or facsimile number for the purposes of this
Section 8.8 by giving notice as provided in this Agreement.

8.9       Consent to Jurisdiction; Waiver of Jury Trial.

(a)           Seller Group hereby agrees that any suit, action or proceeding
brought by any of them against Axsys or Buyer arising out of or relating to this
Agreement shall be brought only in the federal and state courts of Manhattan
County, New York.  Axsys and Buyer hereby agree that any suit, action or
proceeding brought by either of them against Seller Group or any member of
Seller Group arising out of or relating to this Agreement shall be brought only
in the federal and state courts of Los Angeles County, California.

(b)           Each of the parties to this Agreement (i) consents to submit to
the exclusive jurisdiction of the federal and state courts located in the
Borough of Manhattan, New York County, New York and Los Angeles County,
California in any suit, action or proceeding arising out of or relating to this
Agreement or any of the Transaction Agreements, (ii) agrees that all claims in
respect of such suit, action or proceeding may be heard and determined in any
such court,(iii) agrees to be bound by any final judgment rendered in any such
court, (iv) agrees not to commence any suit, action or proceeding arising out of
or relating to this Agreement in any other court and (v) waives any objection it
may have now or hereafter to the laying of the venue of any such suit, action or
proceeding, including any objection based on the grounds of forum non
conveniens, in any such court.  THE PARTIES HEREBY VOLUNTARILY, KNOWINGLY AND
INTENTIONALLY WAIVE ANY RIGHT SUCH PARTIES MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

8.10     Governing Law.  This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of New York without regard to
principles of conflicts of law.

46


--------------------------------------------------------------------------------


8.11     Counterparts; Facsimile Signatures.  This Agreement may be executed in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.  A facsimile or
other copy of a signature will be deemed an original signature.

[Signatures on the Following Page]

47


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

AXSYS TECHNOLOGIES IR SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Scott B. Conner

 

 

 

Name:

Scott B. Conner

 

 

Title:

Vice President

 

 

 

 

 

 

 

AXSYS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ David A. Almeida

 

 

 

Name:

David A. Almeida

 

 

Title:

CFO and VP Finance & Admin.

 

 

 

 

 

 

 

CINEFLEX, LLC

 

 

 

 

 

 

 

By:

/s/ Alan D. Purwin

 

 

 

Name:

Alan D. Purwin

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

HELINET AVIATION SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Alan D. Purwin

 

 

 

Name:

Alan D. Purwin

 

 

Title:

Chief Executive Officer and Secretary

 

 

 

 

 

 

 

/s/ John Coyle

 

 

JOHN COYLE, in his individual capacity

 

 

 

 

 

 

 

/s/ Alan D. Purwin

 

 

ALAN D. PURWIN, in his individual capacity

 


--------------------------------------------------------------------------------